EXHIBIT 10.56
 
 
LEASE AGREEMENT


By and Between


MANCHESTER REALTY, L.L.C.
(Landlord)


and


Fusion NBS Acquisition Corp
(Tenant)




October ___ , 2012
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

       
Page
 
ARTICLE 1
PREMISES
    1  
ARTICLE 2
TERM
    2  
ARTICLE 3
CONDITION OF LEASED PREMISES
    3  
ARTICLE 4
USE, NUISANCE, OR HAZARD
    4  
ARTICLE 5
RENT
    5  
ARTICLE 6
ELECTRICAL CHARGES
    6  
ARTICLE 7
DEFINITIONS
    9  
ARTICLE 8
RENT ADJUSTMENT FOR OPERATING EXPENSES & TAXES
    11  
ARTICLE 9
SECURITY
    14  
ARTICLE 10
SERVICES TO BE PROVIDED BY LANDLORD
    14  
ARTICLE 11
REPAIRS AND MAINTENANCE BY LANDLORD
    16  
ARTICLE 12
REPAIRS AND CARE OF BUILDING COMPLEX BY TENANT
    17  
ARTICLE 13
TENANT’S EQUIPMENT AND INSTALLATIONS
    18  
ARTICLE 14
FORCE MAJEURE
    19  
ARTICLE 15
MECHANIC’S AND MATERIALMAN’S LIENS
    19  
ARTICLE 16
ARBITRATION
    20  
ARTICLE 17
INSURANCE
    20  
ARTICLE 18
QUIET ENJOYMENT
    22  
ARTICLE 19
ALTERATIONS
    22  
ARTICLE 20
FURNITURE, FIXTURES, AND PERSONAL PROPERTY
    24  
ARTICLE 21
PERSONAL PROPERTY TAXES
    25  
ARTICLE 22
ASSIGNMENT AND SUBLETTING
    26  
ARTICLE 23
FIRE AND CASUALTY
    28  
ARTICLE 24
CONDEMNATION
    29  
ARTICLE 25
HOLD HARMLESS
    30  
ARTICLE 26
DEFAULT BY TENANT
    30  
ARTICLE 27
ATTORNEY’S FEES
    35  
ARTICLE 28
NON-WAIVER
    35  
ARTICLE 29
RULES AND REGULATIONS
    35  
ARTICLE 30
ASSIGNMENT BY LANDLORD
    35  
ARTICLE 31
LIABILITY OF LANDLORD
    36  
ARTICLE 32
SUBORDINATION AND ATTORNMENT
    36  
ARTICLE 33
HOLDING OVER
    37  
ARTICLE 34
SIGNS
    37  
ARTICLE 35
HAZARDOUS SUBSTANCES
    37  
ARTICLE 36
COMPLIANCE WITH LAWS AND OTHER REGULATIONS
    41  
ARTICLE 37
SEVERABILITY
    41  
ARTICLE 38
NOTICES
    41  
ARTICLE 39
OBLIGATIONS OF SUCCESSORS, PLURALITY, GENDER
    43  
ARTICLE 40
ENTIRE AGREEMENT
    43  
ARTICLE 41
PARAGRAPH CAPTIONS
    43  
ARTICLE 42
CHANGES
    43  
ARTICLE 43
AUTHORITY
    44  
ARTICLE 44
BROKERAGE
    44  
ARTICLE 45
EXHIBITS
    44  
ARTICLE 46
APPURTENANCES
    45   ARTICLE 47 PREJUDGMENT REMEDY, REDEMPTION, COUNTERCLAIM AND JURY     45
 
ARTICLE 48
RECORDING
    45  
ARTICLE 49
MORTGAGEE PROTECTION
    46  
ARTICLE 50
SHORING
    46  
ARTICLE 51
PARKING
    46  

 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT


THIS LEASE AGREEMENT (this Lease) is made and entered into as of the ___ day of
October  , 2012, by and between MANCHESTER  REALTY, L.L.C., a New Jersey limited
liability company (“Landlord”) and NBS Acquisition Corp. (“Tenant”).


W I T N E S S E T H :
 
ARTICLE 1. PREMISES
 
1.1            Subject to all of the terms and conditions hereinafter set forth,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
premises (the Leased Premises) crosshatched on Exhibit  "I" to this Lease,
containing approximately 10,757 square feet of rental area on the 1st and 2nd
floors of the office building commonly known as 155 Willowbrook Blvd, Wayne, New
Jersey (the Building).  The land described in Exhibit I and all improvements
thereon and appurtenances thereto, including, but not limited to, the Building,
access roadway, and related areas, shall be collectively hereinafter referred to
as the Building Complex.  Tenant shall also have access to and use of the roof
to the Building for installation and maintenance of Telecommunications
equipment, including antennas and other broadcasting and transmission equipment,
and supplemental HVAC; provided, however, that any installations and maintenance
of the same shall be done at Tenant’s sole cost and expense and shall not
interfere with the mechanical, electrical, roof, plumbing and any other systems
of the Building. Any installation of new equipment must comply with all
applicable codes and requires Landlord approval, which will not be unreasonably
withheld. If requested by Landlord, Tenant shall remove all equipment installed
by Tenant on the roof of the Building after the Commence Date at the end of the
lease, and restore the affected part of the Building Complex to its condition at
the time of installation, reasonable wear allowed.


1.2            Notwithstanding anything to the contrary in this Lease, the
recital of the rentable area hereinabove set forth is for descriptive purposes
only.  Tenant shall have no right to terminate this Lease or receive any
adjustment or rebate of any Base Rent or Additional Rent (as hereinafter
defined) payable hereunder if said recital is incorrect.  The Tenant has
inspected the Leased Premises and is fully familiar with the scope and size
thereof and agrees to pay the full Base Rent and Additional Rent set forth
herein in consideration for the use and occupancy of said space, regardless of
the actual number of square feet contained therein.
 
 
1

--------------------------------------------------------------------------------

 


1.3            The Landlord reserves the right, during term of the Lease, to
take possession of the Leased Premises, provided that the Landlord substitutes
other comparable space within the Building for Tenant’s possession of the
equivalent or larger size.  All of the terms and conditions of this Lease,
including the amount of monthly rent owed by the Tenant, shall remain unchanged
if the Landlord exercises its rights hereunder to move the Tenant to such other
comparable available space within the Building.  Landlord shall provide the
Tenant with at least 120 days prior notice before exercising its right hereunder
to retake the Leased Premises.  The substituted office space shall be fitted,
repainted and have installed carpeting all of the same or better quality as the
Leased Premises at Landlord’s cost and expense.  The Landlord agrees to
supervise and to pay all reasonable costs and expenses associated with moving
Tenant and all of Tenant’s equipment and personal property to the substitute
space as well as all costs of moving and reinstalling Tenant's telephone system,
computer system and internet system to the substitute space, with minimum
interruption of service.  During the term of this Lease, provided Tenant is not
in default of the Lease at the time space is available to rent, Tenant shall
have the right of first refusal to rent any other space in the Building. Tenant
must provide written response to Landlord indicating whether or not it desires
to take the additional space within 15 days of Landlord offering the space to
Tenant and committing to Tenant that it is actively marketing the space.
 
ARTICLE 2. TERM
 
2.1            The term of this Lease (the Term) for the Leased Premises shall
commence on the latter of October 1, 2012 or the Closing Date of the acquisition
by Tenant of all of the membership interests of Network Billing Systems, LLC
(“NBS”), a New Jersey limited liability company, and certain of the assets of
Interconnect Services Group II, LLC (“ISG”), a New Jersey limited liability
company, (the Commencement Date) and end on the last day of the month five (5)
years after the Commencement Date (the Expiration Date) unless sooner terminated
(the Termination Date) as provided for herein.


2.2            The Commencement Date of this Lease and the obligation of Tenant
to pay Base Rent.  Additional Rent and all other charges hereunder shall not be
delayed or postponed by reason of any delay by Tenant in performing changes or
alterations in the Leased Premises to be performed by Tenant.
 
 
2

--------------------------------------------------------------------------------

 


2.3            The Tenant shall have the right to renew this Lease for up to an
additional two (2) three-year terms on notice given to Landlord during the term
of the Lease at any time at least one hundred (120) days prior to the Expiration
Date of the expiring Lease Term, provided and on the condition that Tenant is
not in default of the Lease at the time of the exercise of the Option.  If this
option is exercised by Tenant, the Lease shall be renewed for an additional
three year term, except that the Tenant shall not have an option to renew the
Lease past September 30, 2023.   If this option is exercised by Tenant, the
Lease shall renew for a successive three year term commencing on the first day
following the prior Lease Term, on all the same terms and conditions of this
Lease (including this paragraph), except that the Base Rent for the first year
of the five year renewal period shall be one hundred ten percent (110%) of the
Base Rent for the final year of the immediately preceding Lease Term and the
Base Rent for each of the following years of the renewal period shall thereafter
increase at the rate of three percent (3%).  In no event shall the Tenant have
an option to renew this Lease past September 30, 2023 (which date would be the
Expiration Date of the second renewal period, assuming the Tenant exercises both
renewal options given in this paragraph).
 
ARTICLE 3. CONDITION OF LEASED PREMISES
 
3.1            The Landlord represents and warrants that the Leased Premises are
complete and have a permanent certificate of occupancy allowing their use for
the purposes herein provided.   Landlord shall, at is sole cost and expense, pay
all expenses and perform any work (Landlord’s Work) including obtaining all
necessary permits and paying reasonable legal fees, for obtaining said
Certificates of Occupancy (or removing any violations that will prevent or
prohibit the use of the Leased Premises for the purposes herein
provided).  Except for Landlord’s Work, Tenant shall take the Leased Premises
“as is” as of the date of execution hereof, along with all furniture and
equipment located within the Leased Premises acquired by Tenant from NBS or ISG,
subject to Landlord’s obligations to have all mechanical, electrical, plumbing,
security, and other building systems servicing the Leased Premises in working
order on the Commencement Date (which obligation also shall be part of
Landlord’s Work).


3.2            Tenant shall give Landlord written notice of any incomplete work,
unsatisfactory conditions or defects in the Leased Premises (or the mechanical,
electrical, plumbing, security and other building systems serving it) within
thirty (30) days after the Commencement Date and Landlord shall, at it’s sole
expense, complete said work and/or remedy such unsatisfactory conditions or
defects as soon as possible, but in any event, within thirty (30) days after
Landlord’s receipt of Tenant’s notice, except to the extent that such work
cannot be completed within such thirty (30) day period, in which case the
Landlord’s commencement of work within the specified period and diligent efforts
to complete the work as soon as possible thereafter, shall be deemed to satisfy
this provision.  Provided the Leases Premises is otherwise useable for the
purposes herein rented, the existence of any incomplete work, unsatisfactory
conditions or defects as aforesaid shall not affect the Commencement Date, or
the obligation of Tenant to pay Base Rent, Additional Rent, Electric Charge and
all other charges hereunder.
 
 
3

--------------------------------------------------------------------------------

 


3.3            Tenant represents that Tenant has inspected the Leased Premises
and the Building and is thoroughly acquainted with their condition and except
for Landlord’s Work, takes the Leased Premises “as is”, and the taking of
possession of the Leased Premises by Tenant shall be conclusive evidence that
the Leased Premises and the Building were in good and satisfactory condition at
the time possession was taken by Tenant.  Neither Landlord nor Landlord’s agents
have made any representations or promises with respect to the condition of the
Building, the Leased Premises, the land upon which the Building is constructed,
or any other matter or thing affecting or related to the building or the Leased
Premises, except as herein expressly set forth, and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in this Lease.
 
 
3.4            Landlord reserves right to perform certain improvements to the
Building during the Term, including the common areas, including, but not limited
to replacement of wallpaper, carpeting and window treatments.  Such
improvements, if any, shall be in Landlord's sole discretion and expense, shall
be done with as minimum interruption and disturbance to the Leased Premises (and
the permitted use thereof) as possible, and the improvements and all materials
used in such improvements shall be new and of equal or better quality of what is
being improved or replaced.


ARTICLE 4. USE, NUISANCE, OR HAZARD
 
4.1            The Leased Premises shall be used and occupied by Tenant solely
for purposes of Telecommunications and general offices, including a kitchenette
with sink, and hot and cold water, but no oven, and eating area for its
employees and guests (“Permitted Uses”) and for no other purposes without the
prior written consent of Landlord. Telecommunications shall be defined as the
transmission of video, audio, data, and other information or communications,
wirelessly or by wire, including, but not limited to, telephone services,
internet services, data storage and retrieval services, and “cloud computing”
services.
 
 
4

--------------------------------------------------------------------------------

 


4.2            Tenant shall not use, occupy, or permit the use or occupancy of
the Leased Premises for any purpose which Landlord, in its reasonable
discretion, deems to be illegal, immoral, or dangerous; permit any public or
private nuisance; do or permit any act or thing which may disturb the quiet
enjoyment of any other tenant of the Building Complex; keep any substance or
carry on or permit any operation which might introduce offensive odors or
conditions into other portions of the Building Complex, use any apparatus which
might make undue noise or set up vibrations in or about the Building Complex;
permit anything to be done which would increase the premiums paid by Landlord
for fire and extended coverage insurance on the Building Complex or its contents
or cause a cancellation of any insurance policy covering the Building Complex or
any part thereof or any of its contents; or permit anything to be done which is
prohibited by or which shall in any way conflict with any law, statute,
ordinance, or governmental rule or regulation now or hereinafter in
force.  Should Tenant do any of the foregoing without the prior written consent
of Landlord, it shall constitute an Act of Default (as hereinafter defined) and
shall enable Landlord to resort to any of its remedies
hereunder.  Notwithstanding the foregoing, nothing herein shall prohibit Tenant
from utilizing the Lease Premises for Permitted Uses, provided that business is
done in accordance with all applicable laws, rules and regulations of any
governmental authorities having jurisdiction over the same.


ARTICLE 5. RENT
 
5.1            Tenant, jointly and severally, hereby agrees to pay Landlord a
base annual rental (the Base Rent) for the Leased Premises as
follows:  Commencing on the Commencement Date and continuing through the
remainder of the Term hereof, the Base Rent shall be payable monthly and shall
be as follows:


 Commencement Date and for 12 months thereafter $9,972.96 per month ($11.13 per
sq. ft.)
 Months 13 through 24, $10,818.13 per month ($12.13 per sq. ft.)
 Months 25 through 36, $11,663.30 per month ($13.13 per sq. ft.)
 Months 37 through 48, $12,508.47 per month ($14.13 per sq. ft.)
 Months 49 through 60, $13,353.63 per month ($15.13 per sq. ft.)


Each monthly installment of the Base Rent shall be payable by check or by money
order on or before the first day of each calendar month.  Base Rent or any other
payment due under this Lease shall be late under the Lease only if it is paid
more than fifteen (15) days after its due date.


5.2            In addition to the Base Rent, Tenant also agrees to pay the
Electric Charge as provided in Article 6 and the Additional Rent as provided in
Article 8 hereof.
 
 
5

--------------------------------------------------------------------------------

 


5.3            The Base Rent, Electric Charge and the Additional Rent are
sometimes hereinafter collectively called Rent and shall be paid when due in
lawful money of the United States without demand, deduction, abatement, or
offset at such place as is set forth in Article 38 of this Lease or as Landlord
may designate from time to time.  Landlord expressly reserves the right to apply
any payment received to Base Rent or any other items of Rent that are not paid
by Tenant.


5.4            If the Term commences on a date other than the first day of a
calendar month or expires or terminates on a date other than the last day of a
calendar month, the Rent for any such partial month shall be prorated to the
actual number of days Tenant is in occupancy of the Leased Premises for such
partial month.


5.5            In the event any installment of the Base Rent, or Additional
Rent, or other amount payable by Tenant hereunder is not paid within fifteen
(15) days after its due date, Tenant shall pay to Landlord a late charge (the
Late Charge), as Additional Rent, in an amount of three percent (3%) of the
amount of such late payment, payable with the Rent due for the next successive
month.  Failure to pay any Late Charge shall be deemed a Monetary Default (as
hereinafter defined).  Provision for the Late Charge shall be in addition to all
other rights and remedies available to Landlord hereunder, at law or in equity,
and shall not be construed as liquidated damages or limiting Landlord’s remedies
in any manner.  Failure to charge or collect such Late Charge in connection with
any one (1) or more such late payments shall not constitute a waiver of
Landlord’s right to charge and collect such Late Charges in connection with any
other similar or like late payments.


5.6            All Rents and any other amount payable by Tenant to Landlord
hereunder, if paid late, shall bear interest from the date due until paid at a
rate equal to the prime commercial rate established from time to time as
published in the Wall Street Journal, plus four percent (4%) per annum, but not
in excess of the maximum legal rate permitted by law.  Failure to charge or
collect such interest in connection with any one (1) or more delinquent payments
shall not constitute a waiver of Landlord’s right to charge and collect such
interest in connection with any other, similar or like delinquent payments.


ARTICLE 6.  ELECTRICAL CHARGES
 
6.1            Tenant shall pay Landlord for its use of electric energy in the
Leased Premises whether for the electric lighting fixtures provided to Tenant by
Landlord, or for Tenant’s Telecommunication’s equipment, computers, supplemental
HVAC equipment  (if any), electric equipment, including copiers, electric word
processors, calculators and other small office machines, or otherwise.
 
 
6

--------------------------------------------------------------------------------

 


6.2            In the event that during the Term of this Lease there shall be an
increase in the rate schedule of the public utility for the supply of electric
energy to the Building not directly billed to Tenant by the utility company,
Tenant shall pay the resulting increase for electric energy consumed in the
Leased Premises, but in such event, only to the extent the actual electrical
charges for electricity servicing the Leased Premises exceeds the two dollar
($2.00) per square foot amount charged to Tenant by Landlord for electrical
usage as set forth in Paragraph 6.7 below.


6.3            In the event that any tax is hereinafter imposed upon Landlord
with respect to electric energy furnished to the Building by any federal, state,
county or municipal authority and which taxes are not in lieu or substitution of
any other taxes now imposed upon the Landlord or the Building Complex, Tenant
shall pay to Landlord, within ten (10) days of demand for same (which demand may
not be made more than thirty (30) days before the tax is due), Tenant’s
proportionate share of such taxes so assessed against the Building.  Amounts
charged under this Paragraph 6.3 shall not be included in Taxes for purposes of
Article 7 and 8.


6.4            Landlord shall have no responsibility for failure to supply the
electric energy when prevented from doing so by strikes, repairs, alterations or
improvements, or by reason of the failure of the public utility to furnish the
electric energy, or for any cause beyond the Landlord’s reasonable control, or
by order or regulation of any federal, state, county or municipal
authority.  Landlord’s obligation to furnish electricity shall not be breached
nor shall there be any abatement in rent or any liability on the part of
Landlord to Tenant for failure to furnish electricity when said failure is due
to the reasons set forth in the preceding sentence.  In no event shall Landlord
be obligated to increase the existing electrical capacity of any portion of the
Building’s system, nor to provide any additional wiring or capacity to meet the
Tenant’s additional requirements however Tenant may, at its own expense, have
additional wiring or capacity installed to meet its requirements.


6.5            Landlord shall not be liable in any way to Tenant for any loss,
damage or expense which the Tenant may sustain or incur if either the quantity
or character of electric service furnished to the Leased Premises is changed or
is no longer available or suitable for Tenant’s requirements.  The failure of
Landlord to furnish any service hereunder shall not be construed as a
constructive eviction of Tenant and shall not excuse Tenant from failing to
perform any of its obligations hereunder and shall not give Tenant any claim
against Landlord for damages for failure to furnish such service.  Provided,
however, that if the electricity service furnished to the Leased Premises is no
longer suitable for the Permitted Uses (but not as a result of an increased need
by Tenant subsequent to the Commencement Date), Tenant shall have the right to
cancel this Lease on thirty (30) days notice to Landlord.
 
 
7

--------------------------------------------------------------------------------

 


6.6            The Landlord represents that the electricity furnished to the
premises shall be sufficient to the Tenant’s Permitted Uses as the Permitted
Uses are conducted at the time of the Commencement Date.  The Tenant covenants
and agrees that at all times, its use of electric energy shall never exceed the
capacity of the existing feeders to the Building or the risers of wiring
installation.  Any riser or risers to supply the Tenant’s electrical
requirements upon written request of the Tenant shall be installed by Tenant at
the sole cost and expense of the Tenant and Landlord shall not unreasonably
withhold its consent to such installation.  In addition to the installation of
such riser or risers, the Tenant will also at the sole cost and expense of
Tenant, install all other equipment proper and necessary in connection
therewith. All such riser work must be approved by Landlord, and such approval
shall not be unreasonably withheld.


6.7            Tenant shall pay Landlord for electric energy in the Leased
Premises (Electric Charge) the sum of Twenty Thousand Two Hundred Eighty Four
and 00/100 ($20,284.00) dollars per annum (i.e., $2.00 per square foot of
rentable area of the Leased Premises) in equal monthly installments of One
Thousand Six Hundred Ninety and 33/100 dollars ($1,690.33) dollars, or a pro
rata portion of same amount for any partial month, each on the first day of each
month during the Term of this Lease commencing on the Commencement Date.  Such
annual sum shall be subject to increase as provided in Paragraph 6.2 above in
accordance with increases in electric charges payable by Landlord. In addition,
Landlord may, at any time engage an independent electrical consultant, approved
by Landlord, to make a survey of the electric energy demand in the Leased
Premises and to determine the average monthly electric consumption in the Leased
Premises.  The findings of the said consultant as to the average monthly
electric consumption of the Tenant shall be deemed conclusive and binding upon
the parties, provided Tenant has received a written copy of the findings and
Tenant fails to object to the findings within Thirty Days of its receipt of the
findings.  From and after said consultant has submitted its report, Tenant shall
pay to Landlord as Additional Rent, on the first day of each month during the
balance of the Term hereof (or until another such survey is performed or a
separate electric meter is installed for the Leased Premises), in advance, the
amount set forth in the survey as the average monthly electric consumption,
multiplied by what the billable amount would be for such consumption based on
the actual rate charged to the Landlord for electricity for said period.  The
Landlord is hereby granted the right from time to time, to inspect the electric
lighting fixtures and electric equipment in the Leased Premises.
 
 
8

--------------------------------------------------------------------------------

 


ARTICLE 7. DEFINITIONS
 
7.1            Operating Expenses, as said term is used herein, shall mean all
expenses, costs, and disbursements, of every kind and nature which Landlord
shall pay or become obligated to pay because of or in connection with the
ownership, operation, or maintenance of the Building Complex.  Operating
Expenses shall be computed in accordance with generally accepted accounting
principles, consistently applied, and shall include, but not be limited to, the
items as listed below:
 
(i)             Wages, salaries, and any and all taxes, insurance and benefits
of the Building manager and any clerical, maintenance, or other management
employees directly associated with the operation of the Building;
 
(ii)            All expenses for the Building management office including rent,
office supplies, and materials therefore;
 
(iii)           All supplies, materials, and tools;
 
(iv)          All costs incurred in connection with the operation, maintenance,
and repair of the Building Complex including, but not limited to, the following:
elevators; heating, ventilating and air conditioning systems; security; cleaning
and janitorial; parking lot and landscape; window washing; and license, permit
and inspection fees;
 
(v)            Costs of water, sewer, electric, and any other utility charges;
 
(vi)           Costs of casualty, rental interruption, and liability insurance
on the Building Complex;
 
(vii)          The cost of any capital improvements made to the Building Complex
by Landlord after the date of this Lease which are or may be required, by any
law, ordinance, rule, regulation, or otherwise that was not applicable or in
effect at the time that was not applicable or in effect at the time the Building
Complex was constructed, including, but not limited to, the Americans with
Disabilities Act of 1990 (the Americans with Disabilities Act), amortized in
accordance with generally accepted accounting principles;
 
(viii)         The cost of any labor or energy savings device or other equipment
installed by Landlord which improves the operation efficiency of any system
within the Building Complex and thereby reduces Operating Expenses in each Lease
Year during the useful life of such device or equipment an amount equal to the
annual amortization allowance of the cost of such device or equipment as
determined in accordance with generally accepted accounting principles,
consistently applied,; provide, however, that the amount of such allowance shall
not exceed the annual cost or expense reduction attributed by Landlord to such
device or equipment; and
 
(ix)           Accounting, inspection, and consultation fees incurred in
connection with the operation of the Building Complex.
 
(x)            Expressly excluded from Operating Expenses are the following
items:
 
 
9

--------------------------------------------------------------------------------

 
 
1.              Advertising and leasing commissions;
2.              Repairs and restoration paid for by the proceeds of any
insurance policies;
3.              Principal, interest, and other costs directly related to
financing the Building Complex;
4.              The cost of special services for specific tenants (including
Tenant) for which a special charge is made; and
5.              Any item thereof that is chargeable to another tenant of the
Building Complex.


7.2            Taxes shall mean  (i) real property taxes including general and
special assessments, whether the increases result from increased rate and/or
valuation levied and assessed against the Building Premises, including, but not
limited to, the Building, other improvements, and land of which the Building is
part; (ii) all ad valorem taxes, personal property taxes, and all other taxes,
and assessments; and  (iii)   use and occupancy taxes,  water, sewer and pure
water charges not included in Section 7.1 (v) above, excises, levies license
fees or taxes, and all other similar charges, assessed, or imposed, by any
Federal, State, County, or municipal authority, whether by taxing districts or
authorities presently in existence or by others subsequently created, upon, or
due and payable upon all or any portion of the Building Complex, the Building,
or facilities used in connection therewith;  and (iv) all taxes of whatsoever
nature that are imposed in substitution for or in lieu of any of the taxes,
assessments, or other charges included in its definition of taxes, and any costs
and expenses of contesting the validity of same (to the extent of the tax
savings resulted from such contest).  Notwithstanding anything herein to the
contrary, the term Taxes shall not include any income, estate and gift taxes
based on the Landlord’s ownership or operation of the Building Complex.


7.3            Lease Year shall mean the twelve (12) month period commencing
January 1st and ending December 31st.


7.4            Tenant’s Proportionate Share shall mean Tenant’s percentage of
the entire Building Complex as determined by dividing the rental area of the
Leased Premises by the total Rentable Area of the Building Complex, which is
50,602 square feet.  For the purposes of this Section, Tenant’s Proportionate
Share for the Leased Premises is Twenty One and 26/100 percent (21.26%).  If
there is a change in the total Building Rentable Area as a result of an addition
to the Building, partial destruction, modification or similar cause, which event
causes a reduction or increase on a permanent basis, Landlord shall cause
adjustments in the computations as shall be necessary to provide for any such
changes.


7.5           Last Partial Year shall mean the period commencing on the January
1 immediately preceding said Expiration Date or Termination Date and continuing
through, to and including said Expiration Date or Termination Date, if the
Expiration Date or Termination Date under this Lease does not fall on December
31.
 
 
10

--------------------------------------------------------------------------------

 
 
7.6            Adjusted Base Year Operating Expenses shall mean the Operating
Expenses for the Last Partial Year proportionately reduced to reflect the number
of calendar months in the Last Partial Year.


7.7            Adjusted Base Year Taxes shall mean the Base Year Taxes for the
Last Partial Year proportionately reduced to reflect the number of calendar
months in said Last Partial Year (the Adjusted Base Year Taxes).
 
ARTICLE 8. RENT ADJUSTMENT FOR OPERATING EXPENSES AND TAXES
 
8.1            In the event that the Operating Expenses during any Lease Year of
the Term shall exceed the actual Operating Expenses for the Building Complex for
the 2013. calendar year (the Base Year), Tenant shall pay to Landlord, as
Additional Rent, the difference between the Operating Expenses for such Lease
Year and the Base Year multiplied by Tenant's Proportionate Share.  If the last
Lease Year of the Term does not end on December 31, then the Tenant shall pay to
Landlord, as Additional Rent, for the Last Partial Year, the difference between
the Operating Expenses for the Last Partial Year and the Adjusted Base Year
Operating Expenses for the Last Partial Year multiplied by Tenant’s
Proportionate Share.    Landlord and Tenant agree that there shall be no
Additional Rent under this Paragraph for months in the lease term prior to 2014.


8.2            Landlord shall, in advance of each Lease Year, make a good faith
estimate what Tenant’s Proportionate Share of any increase in Operating Expenses
will be for such Lease Year over the Base Year, determined in part based on
Landlord’s operating budget for such Lease Year.  Tenant shall pay Tenant’s
Proportionate Share of such increase in Operating Expenses as so estimated in
equal monthly installments over the Lease Year (the Monthly Escalation
Payments).  The Monthly Escalation Payments shall be due and payable at the same
time and in the same manner as the Base Rent.


8.3            Landlord shall, within one hundred fifty (150) days after the end
of each Lease Year other than the Base Year (or sixty (60) days of the end of
the Last Partial Year), provide Tenant with a written statement (the “Expense
Statement”) of the actual Operating Expenses incurred during such Lease Year (or
Last Partial Year) for the Building Complex and such statement shall set forth
Tenant’s Proportionate Share of such Operating Expenses.  Tenant shall pay
Landlord, as Additional Rent, the difference between Tenant’s Proportionate
Share of any increases in Operating Expenses and the amount of Monthly
Escalation Payments made by Tenant attributable to said Lease Year, such payment
to be made within thirty (30) days of the date of Tenant’s receipt of said
statement (except as provided in Section 8.4 below); similarly, Tenant shall
receive a credit if Tenant’s Proportionate Share is less than the amount of
Monthly Escalation Payments collected by Landlord during said Lease Year, such
credit to be applied to future Monthly Escalation Payments to become due
hereunder, or, if for a Last Partial year, the Landlord shall pay Tenant the
credit when it provided the Expense Statement.  The obligation of Tenant or
Landlord to make payment of any underpaid Operating Expense or overpaid
Operating Expense shall survive termination or expiration of this Lease.   If
utilities, janitorial services or any other components of Operating Expenses
increase during any Lease Year, Landlord may revise Monthly Escalation Payments
due during such Lease Year by giving Tenant written notice to that effect; and
thereafter, Tenant shall pay, in each of the remaining month of such Lease Year,
a sum equal to the amount of the revised difference in Operating Expenses times
Tenant’s Proportionate Share divided by the number of months remaining in such
Lease Year.
 
 
11

--------------------------------------------------------------------------------

 


8.4            If, within one hundred eighty (180) days following Tenant’s
receipt of the Operating Expense statement, neither party sends to the other
party notice that it objects to one (1) or more errors in such statement, it
shall be deemed conclusively that the information set forth in such statement is
correct.  Tenant shall, however, be entitled to conduct or require an audit to
be conducted, provided that not more than one (1) such audit may be conducted
during any Lease Year of the Term.  In no event shall payment of Rent ever be
contingent upon the performance of such audit.  For purposes of any audit,
Tenant or Tenant’s duly authorized representative, at Tenant’s sole cost and
expense, shall have the right, upon fifteen (15) days’ written notice to
Landlord to inspect Landlord’s books and records pertaining to Operating
Expenses at the offices of Landlord during Landlord’s ordinary business hours,
provided that such audit must be conducted so as not to interfere with
Landlord’s business operations and must be reasonable as to scope and time.
Alternatively, at Landlord’s sole discretion, Landlord may provide an audit of
such books and records at its cost and expense prepared by a certified public
accountant of Landlord’s selection, conclusive for the purposes of this
Lease.  If an audit reveals that a greater than 10% error was made by Landlord,
Tenant’s costs and expenses for the audit shall be paid by Landlord.


8.5            In the event that the Taxes during any Lease Year of the Term
shall exceed the Taxes for the Building Complex for the Base Year, Tenant shall
pay to Landlord, as Additional Rent, Tenant’s Proportionate Share of the
difference between the Taxes for a particular Lease Year and the Base Year.
Landlord and Tenant agree that there shall be no Additional Rent under this
Paragraph for Taxes due for the period from the Commencement Date to the end of
the year 2013. Landlord shall, in advance of each Lease Year, estimate what
Tenant’s Proportionate Share will be for such Lease Year and Tenant shall pay
Tenant’s Proportionate Share as so estimated each month (the Monthly Tax
Payments).  The Monthly Tax Payments shall be due and payable at the same time
and in the same manner as the Monthly Rent. In the event that Taxes for the
Building Complex for any Lease Year shall be less than Taxes for the Building
Complex for the immediately preceding Lease Year, Tenant’s Proportionate Share
of Taxes for the Lease Year shall be reduced accordingly; provided, however,
that if the reduction in Taxes is a result of Landlord’s having filed a tax
appeal, Landlord’s actual out-of-pocket expenses incurred in connection with
such tax appeal shall first be deducted from any reduction in Taxes and
reimbursed to Landlord before Tenant’s Proportionate Share of any reduction in
Taxes is calculated.
 
 
12

--------------------------------------------------------------------------------

 


8.6            Landlord shall, within one hundred fifty (150) days after the end
of each Lease Year other than the Base Year, provide Tenant with a written
statement (the Tax Statement) of the actual Taxes incurred during such Lease
Year for the Building Complex and such statement shall set forth Tenant’s
Proportionate Share of such Taxes. Within thirty (30) days of Tenant’s receipt
of such Tax Statement, Tenant shall pay Landlord the difference between Tenant’s
Proportionate Share of the actual Taxes and the amount of the Monthly Tax
Payments made by Tenant attributable to said Lease Year; similarly, Tenant shall
receive a credit if Tenant’s Proportionate Share is less than the amount of
Monthly Tax Payments collected by Landlord during said Lease Year, such credit
to be paid to Tenant by Landlord when it provides the Tax Statement. If Taxes
increase or decrease during any Lease Year, Landlord may revise the Monthly Tax
Payments due during such Lease Year by giving Tenant written notice to that
effect; and, thereafter, Tenant shall pay, in each of the remaining months of
such Lease Year, the revised Monthly Tax Payment.


8.7            If, within one hundred eighty (180) days following receipt of the
Tax Statement, neither party hereto sends to the other party notice that it
objects to one (1) or more errors in such statement, it shall be deemed
conclusively that the information set forth in such statement is
correct.  Tenant shall, however, be entitled to conduct or require an audit to
be conducted, provided that not more than one (1) such audit may be conducted
during any Lease Year of the Term.  In no event shall payment of Rent ever be
contingent upon the performance of such audit.  For purposes of any audit,
Tenant or Tenant’s duly authorized representative, at Tenant’s sole cost and
expense, shall have the right, upon fifteen (15) days written notice to
Landlord, to inspect Landlord’s books and records pertaining to Taxes at the
offices of Landlord during Landlord’s ordinary business hours, provided that
such audit must be conducted so as not to interfere with Landlord’s business
operations and must be reasonable as to scope and time.  Alternatively, at
Landlord’s sole discretion, Landlord may provide an audit of such books and
records at Landlord’s cost and expense prepared by a certified public accountant
of Landlord’s selection, prepared at Tenant’s expense, which shall be deemed to
be conclusive for the purposes of this Lease. If an audit reveals that a greater
than 5% percent error was made by Landlord, Tenant’s costs and expenses for the
audit shall be paid by Landlord.
 
 
13

--------------------------------------------------------------------------------

 


8.8            If the last Lease Year of the Term does not end on December 31,
then the Tenant shall pay to Landlord, as Additional Rent, for the Last Partial
Year, the difference between the Actual Taxes for the Last Partial Year and the
Adjusted Base Taxes for the Last Partial Year multiplied by Tenant’s
Proportionate Share. Tenant shall pay Tenant’s Proportionate Share of any such
increase within thirty (30) days following the receipt of a final statement.  If
the Landlord receives a refund or credit of Taxes, the Landlord shall
immediately refund to the Tenant the Tenant’s proportionate share of such
refund.  Landlord’s obligation to pay Tenant its proportionate share of Taxes
that were refunded or credited to Landlord shall survive the expiration or
termination of this Lease.


8.9            Tenant’s obligation with respect to Additional Rent and the
payment of Tenant’s Proportionate Share of Operating Expenses and Tenant’s
Proportionate Share of Taxes shall survive the Expiration Date or Termination
Date of this Lease and Landlord shall have the right to retain the Security
Deposit, or so much thereof as it deems necessary, to secure payment of Tenant’s
Proportionate Share of Operating Expenses and/or Tenant’s Proportionate Share of
Taxes for the final Year of the Lease, or part thereof, during which Tenant was
obligated to pay such expenses.


ARTICLE 9. SECURITY
 
9.1            Tenant shall not be required to pay any security deposit.
 
ARTICLE 10. SERVICES TO BE PROVIDED BY LANDLORD
 
10.1          Subject to Articles  8 and 12 herein, Landlord shall pay for and
furnish to Tenant, while occupying the Leased Premises, the following services:


(a)            Electrical facilities to furnish sufficient power for Tenant’s
use of the Leased Premises as set forth herein, including Tenant’s
telecommunications equipment, HVAC equipment, word processing and data
processing equipment, photocopiers, fax machines, computers, servers, and other
related equipment, and other office machines; but not including electricity
required for any other item of electrical equipment which requires a voltage
other than 120 volts single phase except those that are currently in
place.  Notwithstanding the foregoing, Tenant shall pay to Landlord the amounts
set forth in Article 6;
 
 
14

--------------------------------------------------------------------------------

 


(b)            Hot and cold water as provided for general use of all lessees in
the Building;


(c)            Janitorial service on a five (5) day week basis at no extra
charge pursuant to Exhibit IV.  Carpet cleaning, except as provided in normal
business services, shall be performed at Tenant’s request and at Tenant’s
expense;


(d)            Air conditioning and heating shall be run as reasonably required
for comfortable use and occupancy under ordinary office conditions from 8:00
a.m. to 6:00 p.m., Mondays through Fridays and 8:00 a.m. to 1:00 p.m., Saturdays
(Normal Business Hours); but not on any other portion of Saturdays, or on
Sundays or any legal holidays any holidays observed by a majority of the
Building lessees from time to time or any Building Holidays set forth on Exhibit
V.  Notwithstanding the foregoing, Tenant shall have access to the Leased
Premises twenty-four (24) hours per day, three hundred sixty five (365) days per
year.  However, in the event that Tenant occupies the Leased Premises at any
time other than during Normal Business Hours, and if Tenant requests Landlord to
provide more than what is normally maintained in the building for afterhours
heating or air conditioning during such other time, then, Tenant shall so advise
Landlord at least twenty-four (24) hours before it will require such service and
shall pay to the Landlord as Additional Rent, within ten (10) days after demand
for same, the higher of $100.00 per day or the reasonably estimated
out-of-pocket costs paid by Landlord for providing such services to the Leased
Premises for such periods.  The aforementioned hourly charge of $100.00 per day
shall be subject to an appropriate increase by Landlord in the amount thereof,
in the event that, and to the extent that the public utility supplying
electricity to the Building shall increase its charges for such electricity from
time to time.  Landlord shall supply central heating or air conditioning to the
Leased Premises outside of Normal Business Hours, such that the average
temperature in the premises outside of Normal Business Hours does not go below
60 degrees or above 80 degrees.


(e)            Replacement of all standard florescent bulbs in all areas, all
standard bulbs in all light fixtures leased with the Leased Premises, and all
incandescent bulbs in public areas, rest room areas, and stairwells.  Routine
maintenance and electric lighting service for all public areas of the Building
Complex in a manner and to the extent deemed by Landlord to be standard; and


(f)             Security for the Building Complex as may be deemed necessary by
Landlord.  Except as provided herein, Landlord shall not be liable to Tenant for
losses due to theft, burglary, or damages done by unauthorized persons on the
Building Complex.
 
 
15

--------------------------------------------------------------------------------

 


10.2          Landlord shall not be liable for any loss or damage arising or
alleged to arise in connection with the failure, stoppage, or interruption of
any such services other than that caused by Landlord’s gross negligence; nor
shall the same be construed as an eviction of Tenant, work an abatement of Rent,
entitle Tenant to any reduction in Rent, or relieve Tenant from the operating of
any covenant or condition herein contained; it being further agreed that
Landlord reserves the right to discontinue temporarily such services or any of
them at such times as may be necessary by reason of repair or capital
improvements performed within the Building Complex, accident, unavailability of
employees, repairs, alterations or improvements, or whenever by reason of
strikes, lockouts, riots, acts of God, or any other happening or occurrence
beyond the reasonable control of Landlord.  In the event of any such failure,
stoppage or interruption of services, Landlord shall use reasonable diligence to
have the same restored.  Neither diminution nor shutting off of light or air or
both, nor any other effect on the Building Complex by any structure erected or
condition now or hereafter existing on lands adjacent to the Building Complex,
shall affect this Lease, abate Rent, or otherwise impose any liability on
Landlord; provided, however, that if any such diminution, shutting off or other
disruptions prohibit or substantially and materially interfere with the
operation of Tenant’s Permitted Uses and such diminution, shutting off or
disruption is not alleviated within thirty (30) days on notice of same, Tenant
shall have the right to terminate this Lease.


10.3          Landlord shall have the right to reduce heating, cooling, or
lighting within the Leased Premises and in the public area in the Building as
required by any mandatory fuel or energy-saving program enacted by local, state
or federal law.


10.4          Unless otherwise provided by Landlord, Tenant shall separately
arrange with the applicable local public authorities or utilities, as the case
may be, for the furnishing of any payment or all telephone, internet and
facsimile services as may be required by Tenant in the use of the Leased
Premises.  Tenant shall directly pay for such telephone, internet and facsimile
services as may be required by Tenant in the use of the Leased Premises.  Tenant
shall directly pay for such telephone, internet and facsimile services,
including the establishment and connection thereof, at the rates charged for
such services by said authority or utility; and the failure of Tenant to obtain
or to continue to receive such services for any reason whatsoever shall not
relieve Tenant of any of its obligations under this Lease.
 
ARTICLE 11. REPAIRS AND MAINTENANCE BY LANDLORD
 
11.1          Landlord shall provide for the cleaning and maintenance of the
public portions of the Building Complex in keeping with the ordinary standard
for first-class office buildings in the geographic vicinity of the Building
Complex as part of Operating Expenses.  Unless otherwise expressly stipulated
herein, Landlord shall not be required to make any improvements or repairs of
any kind or character to the Leased Premises during the Term, except such
repairs as may be required to the exterior walls, corridors, windows, roof, and
other structural elements and equipment of the Building Complex, central
electrical, plumbing, heating and air conditioning systems and such additional
maintenance as may be necessary because of the damage caused by persons other
than Tenant, its agents, employees, licensees, or invitees, or as required by
law.
 
 
16

--------------------------------------------------------------------------------

 


11.2          Landlord or Landlord’s officers, agents, and representatives
(subject to any security regulations imposed by any governmental authority)
shall have the right to enter all parts of the Leased Premises at all reasonable
hours upon reasonable advance notice to Tenant and in the company of Tenant (or
its employees), except in cases of emergency when no notice shall be required
nor presence of Tenant be needed, to inspect, clean, make repairs, alterations,
and additions to the Building Complex or the Leased Premises which it may deem
necessary or desirable, to make repairs to adjoining spaces, to cure any
defaults of Tenant hereunder that Landlord elects to cure, to show the Leased
Premises to prospective tenants, mortgagees or purchasers of the Building, or to
provide any service which it is obligated or elects to furnish to Tenant; and
Tenant shall not be entitled to any abatement or reduction of Rent by reason
thereof.  Landlord shall have the right to enter the Leased Premises at any time
without giving prior notice to Tenant and by any means in the case of emergency.


ARTICLE 12. REPAIRS AND CARE OF BUILDING COMPLEX BY TENANT
 
12.1          If the Building, the Building Complex, or any portion thereof,
including but not limited to, the elevators, boilers, engines, pipes, and other
apparatus, or members of elements of the Building (or any of them) used for the
purpose of climate control of the Building or operation of the elevators, or of
the water pipes, drainage pipes, electric lighting, or other equipment of the
Building or the roof or outside walls of the Building and also the Leased
Premises improvements, including but not limited to, the carpet, wall coverings,
doors, and woodwork, become damaged or are destroyed through the negligence,
carelessness, or misuse of Tenant, its servants, agents, employees, or invitees,
then the cost of the necessary repairs, replacements, or alterations shall be
borne by Tenant who shall forthwith pay the same on demand to Landlord as
Additional Rent.  Landlord shall have the exclusive right, but not the
obligation, to make any repairs necessitated by such damage.


12.2          Tenant agrees, at its sole cost and expense, to repair or replace
any damage or injury done to the Building Complex, or any part thereof, caused
by Tenant, Tenant’s agents, employees or licensees.  Tenant or invitees shall
not injure the Building Complex or the Leased Premises. Tenant shall leave the
Leased Premises at the end of each business day in a reasonably tidy condition
for the purpose of allowing the performance of Landlord’s cleaning
services.  Upon the Expiration Date or the Termination Date, Tenant shall
surrender and deliver up the Leased Premises to Landlord in the same condition
in which they existed at the Commencement Date excepting only ordinary wear and
tear and damage arising from any cause not required to be repaired by
Tenant.  Upon the Expiration Date or the Termination Date, Landlord shall have
the right to reenter and take possession of the Leased Premises.
 
 
17

--------------------------------------------------------------------------------

 


12.3          Tenant shall not provide any janitorial or cleaning services
without Landlord’s written consent, and then only subject to supervision of
Landlord, at Tenant’s sole responsibility and expense, and by a janitorial or
cleaning contractor or employees at all times satisfactory to Landlord.


ARTICLE 13. TENANT’S EQUIPMENT AND INSTALLATIONS
 
13.1          If heat-generating machines or equipment, including
telecommunications equipment, cause the temperature in the Leased Premises, or
any part thereof, to exceed the temperatures the Building’s air conditioning
system would be able to maintain in such Leased Premises were it not for such
heat-generating equipment, then Tenant shall be responsible for installing and
maintaining supplementary air conditioning units. Current units providing
supplementary air conditioning for the Leased Premises, including equipment
associated with such equipment that is located outside of the Leased Premises
but in the Building Complex are allowed to remain as long as they are maintained
in good condition by Tenant. Landlord will not withhold its consent to Tenant
installing supplementary HVAC units, including outside the Leased Premises,
provided installations are done in accordance with law, do not interfere with
the equipment of the Landlord or other tenants of the Building Complex, and are
located in the Building Complex on the roof or in mechanical and storage rooms
or outside on the ground and other than in the premises of other tenants.


13.2          Except for Tenant’s telecommunications equipment, antenna, HVAC
equipment,  computers, word processing and data processing equipment, servers,
and other similar office equipment, Tenant shall not install within the Leased
Premises any fixtures, equipment, facilities, or other improvements without the
specific written consent of Landlord.


 13.3         Tenant shall, at its own expense, be allowed to run low voltage
wiring, within, and from, the Leased Premised to any other Tenant’s leased
premises in the Building Complex .
 
 
18

--------------------------------------------------------------------------------

 


ARTICLE 14. FORCE MAJEURE
 
It is understood and agreed that with respect to any service to be furnished or
obligations to be performed by Landlord for Tenant that in no event shall
Landlord be liable for failure to furnish or perform the same when prevented
from doing so by strike, lockout, breakdown, accident, supply, or inability by
the exercise of reasonable diligence to obtain supplies, parts, or employees
necessary to furnish such service or meet such obligation; or because of war or
other emergency; or for any cause beyond Landlord’s reasonable control; or for
any cause due to any act or omission of Tenant or its agents, employees,
licensees, invitees, or any persons claiming by through, or under Tenant.


ARTICLE 15. MECHANICS’ AND MATERIALMAN’s LIENS
 
15.1          Tenant shall not suffer or permit any mechanic’s or materialman’s
lien to be filed against the Leased Premises or any portion of the Building
Complex by reason of work, labor services, or materials supplied or claimed to
have been supplied to Tenant.  Nothing herein contained shall be deemed or
construed in any way as constituting the consent or request of Landlord, express
or implied, by inference or otherwise, for any contractor, subcontractor,
laborer, or materialman to perform any labor or to furnish any materials or to
make any specific improvement, alteration, or repair of or to the Leased
Premised or any portion of the Building Complex; nor of giving Tenant any right,
power, or authority to contract for, or permit the rendering of, any services or
the furnishing of any materials that could give rise to the filing of any
mechanic’s or materialman’s lien against the Leased Premises or any portion of
the Building Complex.


15.2          If any such mechanic’s or materialman’s lien shall at any time be
filed against the Leased Premises or any portion of the Building Complex as the
result of any act or omission of Tenant, Tenant covenants that it shall, within
thirty (30) days after Tenant has notice of the claim for lien, procure the
discharge thereof by payment or by giving security or in such other manner as is
or may be required or permitted by law or which shall otherwise satisfy
Landlord, or, if Tenant is not otherwise in default hereof, Tenant, at Tenant’s
option, shall in good faith, at its cost and expense, diligently dispute the
validity of the lien in a court of competent jurisdiction using counsel approved
by Landlord, which approval will not unreasonably be withheld.  If Tenant fails
to take such action, Landlord, in addition to any other right or remedy it may
have, may take such action as may be reasonably necessary to protect its
interests.  Any amounts paid by Landlord in connection with such action, all
other expenses of Landlord incurred in connection therewith, including
reasonable attorneys fees, courts costs, and other necessary disbursements shall
be repaid by Tenant to Landlord on demand.
 
 
19

--------------------------------------------------------------------------------

 


ARTICLE 16. ARBITRATION
 
16.1          In the event that a dispute arises under Section 8.3 above, or if
any disputes relating to provisions or obligations in this Lease as to which a
specific provision for a reference to arbitration is made herein, the same shall
be submitted to arbitration in accordance with the provisions of
applicable  laws of the State of New Jersey.  Arbitration proceedings, including
the selection of an arbitrator, shall be conducted pursuant to the rules,
regulations, and procedures from time to time in effect as promulgated by the
American Arbitration Association.  Prior written notice of application by either
party for arbitration shall be given to the other at least ten (10) days before
submission of the application to the said Association’s office in the city
wherein the Building is situated (or the nearest other city having an
Association office).  The arbitrator shall hear the parties and their
evidence.  The decision of the arbitrator may be entered in the appropriate
court of law; and the parties consent to the jurisdiction of such court and
further agree that any process or notice of motion or other application to the
court or a judge thereof may be served outside the state wherein the Building is
situated by registered mail or by personal service, provided a reasonable time
for appearance is allowed.  The costs and expenses of such arbitration hereunder
and their apportionment between the parties shall be determined by the
arbitrator in this award or decision, subject to the last sentence of this
section.  No arbitrable dispute shall be deemed to have arisen under this Lease
prior to the expiration of the period of twenty (20) days after the date of the
giving of written notice by the party asserting the existence of the dispute,
together with a description thereof sufficient for an understanding
thereof.  The prevailing party in such arbitration shall be reimbursed for its
expenses, including reasonable attorney’s fees.


ARTICLE 17. INSURANCE
 
17.1          Landlord shall maintain, as a part of Operating Expenses, fire and
extended coverage insurance on the Building Complex.  Such insurance shall be
maintained with an insurance company selected, and in amounts desired, by
Landlord or Landlord’s mortgagee, and payment for losses thereunder shall be
made solely to Landlord subject to the rights of the holder of any mortgage or
deed of trust which may now or hereafter encumber the Building
Complex.  Additionally Landlord may maintain such additional property and
commercial liability insurance on the Building Complex, including, without
limitation, liability insurance and/or rent insurance, as Landlord may in its
sole discretion elect.  The cost of all such additional insurance shall also be
part of the Operating Expenses.
 
 
20

--------------------------------------------------------------------------------

 


17.2          Tenant shall maintain, as its sole cost and expense, comprehensive
general liability insurance (including coverage for bodily injury and death,
property damage, fire, legal liability, and owner’s contractors protective
liability with respect to the Leased Premises to the extent that the same is not
covered by Landlord’s own insurance) in a form and with an insurance company
acceptable to Landlord in a minimum amount of One Million and 00/100
($1,000,000.00) Dollars combined single limit.  At all times during the Term,
such insurance shall be maintained, and Tenant shall cause a current and valid
certificate of such policy to be deposited with Landlord.  If Tenant fails to
have a current and valid certificate of such policy on deposit with Landlord at
all times during the Term, then Landlord shall have the right, but not the
obligation, to obtain such an insurance policy, provided that Landlord first
gives written notice to Tenant that Landlord will obtain such an insurance
policy and Tenant does not, within ten (10) days after such notice provide to
Landlord a current and valid certificate of insurance in accordance with this
paragraph, and Tenant shall be obligated to pay Landlord the amount of the
premiums applicable to such insurance obtained by Landlord in accordance with
this paragraph within ten (10) days after Tenant’s receipt of Landlord’s request
for payment thereof.  Said policy of insurance shall name Landlord and Tenant as
the insured and shall be non-cancelable with respect to Landlord except after
thirty (30) days’ written notice from the insurer to Landlord.


17.3          Tenant shall adjust annually the amount of coverage established in
Section 17.2  hereof to such amount as in Landlord’s opinion, adequately
protects Landlord’s interest, but nothing herein shall require the Tenant to
increase the coverage higher than amounts acceptable to other commercial
landlords in the area where the Building Complex is located


17.4          Notwithstanding anything herein to the contrary, Landlord and
Tenant each hereby waives any and all rights of recovery, claim, action, or
cause of action against the other, its agents, employees, licensees, or invitees
for any loss or damage to property of such party therein or thereon by reason of
fire, the elements, or any other cause which would be insured against under the
terms of (i) the fire and extend coverage insurance referred to in Section 17.1
or  (ii) the liability insurance referred to in Section 17.2, to the extent of
such insurance, regardless of cause or origin, including omission of the other
party hereto, its agents, employees, licenses, or invitees.  Landlord and Tenant
covenant that no insurer shall hold any right of subrogation against either of
such parties.  This waiver shall be ineffective against any insurer of Landlord
or Tenant to the extent that such waiver is prohibited by the laws and insurance
regulations of the State of New Jersey.  The parties hereto agree that any and
all such insurance policies required to be carried by either shall be endorsed
with a subrogation clause, substantially as follows: This insurance shall not be
invalidated should the insured waive in writing prior to a loss, any and all
right of recovery against any party for loss occurring to the property described
therein, and shall provide that such party’s insurer waives any right of
recovery against the other party in connection with any such loss or damage.
 
17.5          In the event Tenant’s occupancy or conduct of business in or on
the Leased Premises, whether or not Landlord has consented to the same, results
in any increase in premiums for the insurance carried from time to time by
Landlord with respect to the Building, Tenant shall pay any such increase in
premiums as Additional Rent within ten (10) days after bills for such additional
premiums shall be rendered by Landlord.  In determining whether increased
premiums are a result of Tenant’s use or occupancy of the Leased Premises, a
schedule issued by the organization computing the insurance rate on the Building
showing the various components of such rate, shall be conclusive evidence of the
several items and charges which make up such rate.  Tenant shall promptly comply
with all reasonable requirements of the insurance authority or of any insurer
now or hereafter in effect relating to the Leased Premises.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE  18.QUIET ENJOYMENT
 
Provided Tenant has performed all its obligations under this Lease, including,
but not limited to, the payment of Rent and all other sums due hereunder, Tenant
shall peaceably and quietly hold and enjoy the Leased Premises for the Term,
without hindrance by Landlord, subject to the provisions and conditions set
forth in this Lease.


ARTICLE 19. ALTERATIONS
 
19.1          Except as provided herein, Tenant agrees that it shall not make or
allow to be made any alterations, physical additions, or improvements in or to
be the Leased Premises without first obtaining the written consent of Landlord
in each instance, which consent, unless otherwise provided herein, may be
conditioned, given or withheld in Landlord’s sole discretion.  At the time of
said request, Tenant shall submit to Landlord plans and specifications of the
proposed alterations, additions, or improvements; and Landlord shall have a
period of not less than sixty (60) days therefrom in which to review and approve
or disapprove said plans.  Tenant shall pay to Landlord upon demand the
reasonable out-of-pocket cost and expense of Landlord in (a) reviewing said
plans and specifications, and (b) inspecting the alterations, additions, or
improvements to determine whether the same are being performed in accordance
with the approved plans and specifications and all laws and requirements of
public authorities, including, without limitation, the reasonable fees of any
architect or engineer employed by Landlord for such purpose.  In any instance
where Landlord grants such consent, and permits Tenant to use its own
contractors, laborers, materialmen, and others furnishing labor or materials for
Tenant’s construction (collectively, Tenant’s Contractors), Landlord’s consent
shall be deemed conditioned upon each of Tenant’s Contractors (a) working in
harmony and not interfering with any laborer utilized by Landlord, Landlord’s
contractors, laborers, or materialmen; (b) furnishing Landlord with evidence of
acceptable liability insurance, workers compensation coverage , and if at any
time such entry by one or more persons furnishing labor or materials for Tenants
work shall cause such disharmony or interference, the consent granted by
Landlord to Tenant may be withdrawn immediately upon written notice from
Landlord to Tenant.  Tenant, at its expense, shall obtain all necessary
governmental permits and certificates for the commencement and performance of
alterations, additions, or improvements and for final approval thereof upon
completion, and shall cause any alterations, additions, or improvements to be
performed in compliance therewith and with all applicable law and requirements
of public authorities and with all applicable requirements of insurance
bodies.  All alterations, additions, or improvements shall be diligently
performed in a good and workmanlike manner, using new materials and equipment at
least equal in quality and class to be better than (a) the original
installations of the Building, or (b) the then standards for the Building
established by Landlord.  Upon the completion of work and upon request by
Landlord, Tenant shall provide Landlord copies of all waivers or releases of
lien from each of Tenants Contractors.  No alterations, modifications, or
additions to the Building Complex or the Leased Premises shall be removed by
Tenant either during the Term or upon the Expiration Date or the Termination
Date without the express written approval of Landlord.  Tenant shall not be
entitled to any reimbursement or compensation resulting from its payment of the
cost of constructing all or any portion of said improvements or modifications
thereto unless otherwise expressly agreed by Landlord in writing.  Tenant shall
not be required to remove any alterations made by it in accordance with the
terms of this Lease unless as a condition to getting Landlord’s consent for such
alterations Tenant agreed in writing to remove the alterations at Tenant’s cost
and expense at or prior to the Expiration Date of the Lease. Tenant agrees
specifically that no food, soft drink, or other vending machine shall be
installed within the Leased Premises, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld.
 
 
22

--------------------------------------------------------------------------------

 


19.2          Landlord’s approval of Tenant’s plans for work shall create no
responsibility or liability on the part of the Landlord for their completeness,
design sufficiency, or compliance with all laws, rules, and regulations of
governmental agencies or authorities, including, but not limited to, the
Americans with Disabilities Act.


19.3         At least five (5) days prior to the commencement of any work
permitted to be done by persons requested by Tenant on the Leased Premises,
Tenant shall notify Landlord of the proposed work and the names and addresses of
Tenant’s Contractors.  During any such work on the Leased Premises, Landlord, or
its representatives, shall have the right to go upon and inspect the Leased
Premises at all reasonable times, and shall have the right to post and keep
posted thereon building permits or to take any further action which Landlord may
deem to be proper for the protection of Landlord’s interest in the Leased
Premises.


19.4          Landlord agrees that, with Landlord approval, which will not
unreasonably be withheld, Tenant may make alterations to the interior of the
Leased Premises that are cosmetic or non-structural.  For purposes of this Lease
(1) changing, performing, or installing paint, wall coverings, floor coverings,
window treatments, shelving, cabinets and removable built-ins and the like are
deemed cosmetic and (2) movement of non-load bearing walls not encasing plumbing
or duct work and/or the division, creation or reconfiguring of interior space
with interior non-loadbearing walls is deemed non-structural.   Landlord also
agrees that it will not unreasonably withhold its consent to any alterations
that do not require an increase in the capacity of the mechanical, electrical,
plumbing, heating or other systems of the Building, do not involve a change or
issuance of a certificate of occupancy, and do not interfere with the Landlord’s
use of its space in the Building or the other tenants’ use of their premises.
 
 
23

--------------------------------------------------------------------------------

 


ARTICLE 20. FURNITURE, FIXTURES, AND PERSONAL PROPERTY
 
20.1          Tenant, at its sole cost and expense, may remove its trade
fixtures, office supplies and movable office furniture and equipment, and
removable equipment not permanently attached to the Building Complex or Leased
Premises and becoming a part thereof provided:
 
(a)            such removal is made prior to the Expiration Date or the
Termination Date;
 
(b)            Tenant is not in default of any obligation or covenant under this
Lease at the time of such removal; and
 
(c)            Tenant promptly repairs all damage caused by such removal.


20.2          If Tenant does not remove its trade fixtures, office supplies, and
movable furniture and equipment as hereinabove provided prior to the Expiration
Date or the Termination Date (unless prior arrangements have been made with
Landlord and Landlord has agreed in writing to permit Tenant to leave such items
in the Leased Premises for the agreed period), then, in addition to its other
remedies, at law or in equity, Landlord shall have the right to have such items
removed and stored at Tenant’s sole cost and expense and all damage to the
Building Complex or the Leased Premises resulting from said removal shall be
repaired at the cost of Tenant; Landlord may elect that such items automatically
become the property of Landlord after the Expiration Date or the Termination
Date, and Tenant shall not have any further rights with respect thereto or
reimbursement therefore.  All other property in the Leased Premises, any
alteration, or additions to the Leased Premises (including wall-to-wall
carpeting, paneling, built-in wall bookcases), and any other article attached or
affixed to the floor, wall, or ceiling of the Leased Premises as a part thereof
at the Expiration or Termination Date shall become the property of Landlord and
shall remain upon and be surrendered with the Leased premises regardless of who
paid therefore; and Tenant hereby waives all rights to any payment or
compensation therefore.  If, however, Landlord so requests, in writing, Tenant
shall remove, prior to the Expiration Date or the Termination Date, any and all
alterations, additions, fixtures, equipment, and property placed or installed in
the Leased Premises to the extent Landlord’s consent to Tenant’s making the same
was conditioned, in writing, on Tenant removing it at the expiration of the
Lease and Tenant shall repair any damage caused by such removal.
 
 
24

--------------------------------------------------------------------------------

 


20.3          All the furnishings, fixtures, equipment, effects, and property of
every kind, nature, and description of Tenant and of all persons claiming by,
through, or under Tenant which, during the continuance of this Lease or any
occupancy of the Leased Premises by Tenant or anyone claiming under Tenant, may
be on the Leased Premises or elsewhere in the Building Complex shall be at the
sole risk and hazard of Tenant, and if the whole or any part thereof shall be
destroyed or damaged by fire, water, or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft, or from any other cause,
no part of said loss or damage is to be charged to or be borne by Landlord
unless due to the gross negligence of Landlord or its agents.


ARTICLE 21. PERSONAL PROPERTY TAXES
 
During the Term hereof, Tenant shall pay, prior to delinquency, all business and
other taxes, charges, notes, duties, and assessments levied, and rates or fees
imposed, charged, or assessed against or in respect of Tenant’s occupancy of the
Leased Premises or in respect of the personal property, trade fixtures,
furnishings, equipment, and all other personal property of Tenant contained in
the Building Complex, and shall hold Landlord harmless from and against all
payment of such taxes, charges, notes, duties, assessments, rates, and fees, and
against all loss, costs, charges, notes, duties, assessments, rates, and fees,
and any and all such taxes.  Tenant shall cause said fixtures, furnishing,
equipment, and other personal property to be assessed and billed separately from
the real and personal property of Landlord.  In the event any or all of Tenant’s
fixtures, furnishings, equipment, and other personal property shall be assessed
and taxed with Landlord’s real property, Tenant shall pay to Landlord Tenant’s
Proportionate Share of such taxes within ten (10) days after delivery to Tenant
by Landlord of a statement in writing setting forth the amount of such taxes
applicable to Tenant’s property.
 
 
25

--------------------------------------------------------------------------------

 


ARTICLE 22. ASSIGNMENT AND SUBLETTING
 
22.1          Neither Tenant nor Tenant’s legal representatives nor successors
in interest by operation of law or otherwise shall assign this Lease or sublease
the Leased Premises, or any part thereof, or mortgage, pledge, or hypothecate
its leasehold interest herein, or permit the use of a desk or other space within
the Leased Premises by any third party without Landlord’s prior written consent,
which consent, will not be unreasonably withheld, and any attempt to do so
without the prior express written consent of Landlord shall be void, of no
effect, and constitute an Act of Default (as hereinafter defined).  This
prohibition against assigning or subletting shall be construed to include a
prohibition against any assignment or subletting by operation of law.  The
voluntary or other surrender of this Lease by Tenant or a mutual cancellation
hereof shall not work a merger and shall, at the option of Landlord, terminate
all or any existing sublease or may, at the option of Landlord, operate as an
assignment to Landlord of Tenant’s interest in any or all such subleases.
Provided, however, that Tenant may, without the approval or consent of the
Landlord, (1) assign this Lease or sublet, license or allow the use of all or
any portion of the Leased Premises to any parent, owner, shareholder, partner or
Affiliate of Tenant or to any person who is an owner of an Affiliate of Tenant
or (2) sublet up to Fifty Percent (50%)  of the Leased Premises to any other
person or persons.  Tenant shall continue to remain liable for rent and all
other obligations contained in this agreement in the event they lease or sublet
any portion of the Leased Premises as provided for herein. In the event that
Tenant sublets a portion of the leased Premises to any other person or persons
as provided for in (2) above, Landlord shall have the right to enter into a
direct lease with the subtenant if landlord so chooses.  For the purpose of this
paragraph, an Affiliate of Tenant is any person or entity that is majority owned
or controlled by Tenant or any of Tenant’s parents, owners, subsidiaries,
partners or shareholders or that is owned or controlled by the same persons who
own or control Tenant.  The Tenant shall notify the Landlord of any such
permitted sublet, license or assignment and the consent of the Landlord to such
assignment or consent shall not be required.


22.2          If Tenant should desire to assign this Lease or sublease the
Leased Premises or any portion thereof other than as permitted herein, Tenant
shall give Landlord written notice of such desire to make such assignment or
effect such sublease.  At the time of giving such notice, Tenant shall provide
Landlord with a copy of the proposed assignment or sublease document, and such
information as Landlord may reasonably request concerning the proposed sublessee
or assignee to assist Landlord in making an informed judgment regarding the
financial condition, reputation, operation, and general desirability of the
proposed sublessee or assignee.  Landlord shall then have a period of thirty
(30) days following receipt of such notice within which to notify Tenant in
writing of Landlord’s election in its sole and absolute discretion to:
 
(a)            terminate this Lease as to the space so affected as of the date
specified by Tenant, in which event Tenant shall be relieved of all further
obligations hereunder as to the Leased Premises or said portion thereof, after
paying all Rent and Additional Rent due as of the Termination Date; or
 
(b)            permit Tenant to assign or sublet the Leased Premises or said
portion thereof; or
 
 
26

--------------------------------------------------------------------------------

 
 
(c)            refuse to consent to Tenant’s assignment or subleasing of the
Leased Premises  or said portion thereof and to continue this Lease in full
force and effect as to the entire Leased Premises.


22.3          If Landlord should fail to notify Tenant of its election within
said thirty (30) day period (or such longer period of time as Tenant shall grant
Landlord upon request of Landlord), Landlord shall have elected option 22.3(b)
above.  Landlord and Tenant agree that, in the event of any approved assignment
or subletting, the rights of any such assignee or sublessee of Tenant herein
shall be subject to all of the terms, conditions, and provisions of this Lease,
including, without limitation, restriction on use, assignment, and subletting
and the covenant to pay Rent.  Landlord may collect Rent agreed upon by the
assignee or sublessee directly from such assignee or sublessee and apply the
amount so collected to the Rent herein reserved.  No such consent to or
recognition of any such assignment or subletting shall constitute a release of
Tenant or any guarantor of Tenant’s performance hereunder from further
performance by Tenant or such guarantor of covenants undertaken to be performed
by Tenant herein.  Tenant and/or such guarantor shall remain liable and
responsible for all Rent and other obligations herein imposed upon Tenant, and
Landlord shall not be required to pursue its legal remedies against the
sublessee or assignee for payment of Rent or any other obligations herein
imposed upon Tenant before pursuing its rights against Tenant and any guarantor
of Tenant’s performance hereunder.  Consent by Landlord to a particular
assignment, sublease, or other transaction shall not be deemed a consent to any
other or subsequent transaction.


22.4          In any case where Tenant desires to assign, sublease, or enter
into any related or similar transaction (other than an assignment or sublet
permitted hereunder without the consent of the Landlord), whether or not
Landlord consents to such assignment, sublease, or other transaction, Tenant
shall pay all reasonable attorney’s fees incurred by Landlord in connection with
such assignment, sublease or other transaction, including, without limitation,
fees incurred in reviewing documents relating to, or evidencing, said
assignment, sublease, or other transaction.  All documents utilized by Tenant to
evidence any subletting or assignment for which Landlord’s consent has been
requested and is required hereunder, shall be in such form as the Landlord or
its attorney shall reasonably require.


22.5          If any Rent payable to Tenant by any sublessee, assignee,
licensee, or other transferee to which Landlord’s consent is required hereunder
exceeds the Rent reserved herein, then Tenant shall be bound and obligated to
pay Landlord all such excess Rent within ten (10) days following receipt thereof
by Tenant from such sublessee, assignee, licensee, or other transferee, as the
case might be.
 
 
27

--------------------------------------------------------------------------------

 


22.6          In no event shall Tenant have any right to sublet or assign if
there exists any default under this Lease, except for assignments or sublets to
an Affiliate.


22.7          If this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq. or any
successor or substitute therefore (the Bankruptcy Code), any and all monies or
other consideration payable or otherwise to be delivered in connection with such
assignment shall be paid or delivered to Landlord, shall be and remain the
exclusive property of Landlord, and shall not constitute property of Tenant or
of the estate of Tenant within the meaning of the Bankruptcy Code.  Any such
monies or other consideration not paid or delivered to Landlord shall be held in
trust for the benefit of Landlord and shall be promptly paid or delivered to
Landlord.  Any person or entity to whom this Lease is so assigned shall be
deemed, without further act or deed, to have assumed all of the obligations
arising under this Lease as of the date of such of the obligations arising under
this Lease as of the date of such assignment.  Any such assignee shall, upon
demand therefore, execute and deliver to Landlord an instrument confirming such
assumption.


ARTICLE 23. FIRE AND CASUALTY
 
23.1          If the Leased Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord.  If the Leased Premises or the Building Complex shall be damaged by
fire or other casualty and any of the following applies: (a) the Building is
“substantially damaged” (whether or not the Leased Premises shall have been
damaged by such fire or other casualty) or the Leased Premises is totally
damaged, (b) any mortgagee under a mortgage or deed of trust covering the
Building Complex requires that the insurance proceeds payable as a result of
said fire or other casualty be used to retire all or a material portion of the
mortgage debt, or (c) the Leased Premises is materially damaged during the last
year of the Term, then Landlord may, at its opinion, terminate this Lease by
notifying Tenant in writing of such termination within thirty (30) days after
the date of such damage or casualty, in  which event the Rent for the unexpired
balance of the Term of the Lease shall be abated as of the date of such notice.
In cases of less than such “substantial damage” and upon receipt of the
insurance proceeds for the damage, Landlord shall restore and repair the Leased
Premises, provided, Landlord shall not be required to repair (i) any damage
caused by Tenant, (ii) any of Tenant’s trade fixtures, personal property,
machinery or equipment, or (iii) any alterations installed by Tenant.  For
purposes of this Article “totally damaged” shall mean more than fifty percent
(50%) of the Building (or Leased Premises, whichever is applicable) is unusable
or damaged and cannot be repaired within sixty (60) days of said fire or
casualty and “substantial damage” shall mean more than one-third (1/3rd) damaged
or unusable and cannot be repaired within sixty (60) days.
 
 
28

--------------------------------------------------------------------------------

 


23.2          If Landlord elects not to terminate this Lease as herein provided
and if repairs have not been substantially completed within three (3) months
(excepting that Landlord shall not be responsible for delays brought about by
force majeure, as described in Article 14 hereof), this Lease may be immediately
terminated by Tenant by serving written notice upon Landlord.


23.3          If the Lease is not terminated due to fire or casualty, Landlord
shall repair and restore the Building Complex and/or the Leased Premises to
substantially the same condition in which they were immediately prior to the
fire or other casualty, except that Landlord shall not be required to rebuild,
repair, or replace any part of Tenant’s furniture, fixtures, or furnishings, or
equipment or any alterations, additions, or improvements made by Tenant to the
Leased Premises pursuant to Article 19 of this Lease.  Landlord’s repair or
restoration work shall not exceed the scope of work done in originally
constructing the Building Complex and the Leased Premises.  Landlord shall not
be liable for any inconvenience, annoyance, or injury done to the business of
Tenant resulting in any way from such damage or the business of Tenant resulting
in any way from such damage or the repair thereof and Tenant’s obligations to
pay Rent shall continue unabated, except Landlord shall allow Tenant an
equitable reduction of Rent during the time and to the extent the Leased
Premises are unfit for occupancy, save for Tenant’s fault or negligence
hereinbelow described.  If the damage is such that the Leased Premises or
Building Complex cannot reasonably expected to be repaired within one hundred
eighty (180) days of the fire or casualty, the Tenant shall have the right to
immediately terminate this Lease by serving written notice to Landlord at any
time prior to the completion of the restoration or repairs.


ARTICLE 24. CONDEMNATION
 
If there shall be taken by exercise of the power of eminent domain, or by
conveyance in lieu, during the Term any material part of the Leased Premises or
the Building Complex, Landlord may elect to terminate this Lease upon written
notice to Tenant within thirty (30) days after the date of such taking or
transfer in lieu thereof or to continue the same in effect.  All compensation
awarded for any taking (or the proceeds of private sale in lieu thereof) of the
Leased Premises, Building or Building Complex shall be the property of Landlord,
and Tenant hereby assigns its interest in any such award to Landlord; provided,
however, Landlord shall have no interest in any award made to Tenant for the
taking of Tenant’s fixtures and other personal property or moving expenses if a
separate award for such items is made to Tenant.  If this Lease is terminated as
a result of any such exercise of the power of eminent domain, Rent shall be
payable up to the date that possession is taken by the condemning authority;
Landlord shall refund to Tenant any prepaid unaccrued Rent, less any sum then
owing by Tenant to Landlord; and Tenant shall have no claim against Landlord for
the value of any unexpired portion of the Term.  If such condemnation does not
result in the termination of this Lease, the Rent thereafter to be paid shall be
proportionately reduced as to the space affected.
 
 
29

--------------------------------------------------------------------------------

 


ARTICLE 25. HOLD HARMLESS
 
25.1          Tenant agrees to defend, with counsel approved by Landlord, all
actions against Landlord, any partner, trustee, stockholder, officer, director,
employee, or beneficiary of Landlord, holders of mortgages secured by the Leased
Premises or the Building Complex and any other party having an interest therein
(the Indemnified Parties) with respect to, and to pay, protect, indemnify, and
save harmless, to the extent permitted by law, all Indemnified Parties from and
against, any and all liabilities, losses, damages, costs, expenses (including
reasonable attorney’s fees and expenses), causes of action, suits, claims,
demands, or judgments of any nature to which any Indemnified Party is subject
because of its estate or interest in the Leased Premises or the Building Complex
arising from (i) injury to or death of any person, or damage to or loss of
property, on the Leased Premises,  the Building Complex or, on adjoining
sidewalks, streets or ways, connected with Tenant’s use, condition, or occupancy
of the Leased Premises, the Building Complex, sidewalks, streets, or ways,
except to the extent, if any, caused by the gross negligence of Landlord or its
servants or agents, (ii) violation of this Lease by or attributable to Tenant,
or (iii) any act, fault, omission, or other misconduct of Tenant or its agents,
contractors, licenses, sublessees, or invitees, provided that the foregoing does
not result from the gross negligence or intentional wrongdoing of
Landlord.  Landlord agrees not to unreasonably withhold its approval to counsel
of Tenant and agrees that it will approve any counsel selected or approved by
Tenant’s insurance company providing a defense to the matter.  Tenant agrees to
use and occupy the Leased Premises and other facilities of the Building Complex
at its own risk, and hereby releases the Indemnified Parties from any and all
claims of any damage or injury to the fullest extent permitted by law.


25.2          Tenant agrees that Landlord shall not be responsible or liable to
Tenant, its agents, employees, or invitees for fatal or non-fatal bodily injury
or property damage occasioned by the acts or omissions of any other tenant, or
such other tenant’s agents, employees, licensees, or invitees, of the Building
Complex, except to the extent such injury or damage was due to the gross
negligence of Landlord.


ARTICLE 26. DEFAULT BY TENANT
 
26.1          The term Act of Default refers to the occurrence of any one (1) or
more of the following:
 
(a)            Failure of Tenant to pay within fifteen (15) days of when due any
sum required to be paid hereunder including Base Rent or Additional Rent (the
Monetary Default);
 
(b)            Failure of Tenant, after thirty (30) days written notice thereof,
to perform any of Tenant’s obligations, covenants, or agreements except a
Monetary Default;
 
 
30

--------------------------------------------------------------------------------

 
 
(c)            If Tenant admits in writing that it cannot meet its obligations
as they become due; or is declared insolvent according to any law; or assignment
of Tenant’s property is made for the benefit of creditors; or a receiver or
trustee is appointed for Tenant or its property; or the interest of Tenant under
this Lease is levied on under execution or other legal process; or any petition
is filed by or against Tenant or process; or any petition is filed by or against
Tenant to declare Tenant bankrupt or to delay, reduce or modify Tenant’s debts
or obligations; or any petition is filed or other action taken to reorganize or
modify Tenant’s capital structure if Tenant is a corporation or other
entity.  Any such levy, execution, legal process, or petition filed against
Tenant shall not constitute a breach of this Lease provided Tenant shall
vigorously contest the same by appropriate proceedings and shall remove or
vacate the same within sixty (60) days from the date of its creation, service,
or filing;
 
(d)            The abandonment of the Leased Premises by Tenant, which shall
mean that Tenant has vacated the Leased Premises for thirty (30) consecutive
days, whether or not Tenant is in Monetary Default; or that Tenant, in the
judgment of Landlord, is vacating the Leased Premises by removing  its furniture
and fixtures;
 
(e)            The discovery by Landlord that any financial statement given by
Tenant or any of its assignees, subtenants, successors-in-interest was
materially false; or
 
(f)             If Tenant shall die, cease to exist as a corporation or
partnership, or be otherwise dissolved or liquidated or become insolvent, or
shall make a transfer in fraud of creditors.


26.2          In the event of any non-monetary Act of Default by Tenant,
Landlord, shall provide Tenant with a notice of such Default and, if Tenant has
failed to cure or remedy the Default with fifteen (15) days of such notice (or,
if the Default is other than the payment of Base Rent, within thirty (30) days
of such notice), or if the Default is a Default other than in the payment of
rent and of a type that cannot be remedied within thirty (30) days, the Tenant
has in good faith commence an action to cure the Default and diligently
prosecutes such action until completion, then Landlord, at its option, may
pursue one or more of the following remedies in addition to all other rights and
remedies provided for at law or in equity:
 
(a)            Send a five (5) day notice of termination of this Lease and, if
the Default is not cured or remedied within said five (5) day period, this Lease
shall Terminate, in which event Tenant shall immediately surrender possession of
the Leased Premises to Landlord; or
 
(b)           Enter upon or take possession of the Leased Premises and its
contents and expel or remove Tenant, any other occupant, and any contents
therefrom using such force as may be reasonably necessary, through allowable
legal proceedings duly noticed and commenced, with or without having terminated
this Lease and without being liable for prosecution of any claims of damages
therefore.
 
 
31

--------------------------------------------------------------------------------

 


26.3          If Landlord shall exercise any one or more remedies hereunder
granted or otherwise available, it shall not be deemed to be an acceptance or
surrender of the Leased Premises by Tenant whether by agreement or by operation
of law; it is understood that such surrender can be effected only by the written
agreement of Landlord and Tenant.


26.4          Following any Act of Default, should Landlord elect to terminate
this Lease as above provided, Landlord may, without further notice, repossess
the Leased Premises through lawful proceedings and Tenant shall be liable as if
the expiration of the term fixed in such notice were the end of the Term herein
originally demised.  In the event this Lease is terminated pursuant to the
provisions of this subsection, Tenant shall remain liable to Landlord for
damages in an amount equal to (a) the Rent, Electric Charge, Additional Rent and
other sums which would have been owing by Tenant hereunder for the balance of
the Term had this Lease not been terminated, less the net proceeds, if any, of
any reletting of the Leased Premises by Landlord subsequent to such termination
after deducting all of Landlord's reasonable expenses in connection with such
reletting, including, but without limitation, the expenses enumerated in Section
26.5 below.  Landlord shall be entitled to collect such damages from Tenant
monthly on the days on which the Rent and other amounts would have been payable
hereunder if this Lease had not been terminated, and Landlord shall be entitled
to receive the same from Tenant on each such day.


26.5          Should Landlord elect not to terminate this Lease, Landlord may,
without notice or demand, through lawful proceedings, enter upon the Leased
Premises or any part thereof and take absolute possession of the same, and, at
Landlord’s option, Landlord may relet the Leased Premises or any part thereof
upon such terms and such rents as Landlord may reasonably elect (which may
include concessions of free rent and alteration of the Leased
Premises).  Landlord shall use reasonable efforts to relet the Leased Premises,
and nothing herein contained shall under any circumstances be construed so as to
require Landlord to lease the Leased Premises below the then-current market
rental rates being obtained for similar office buildings in a similar area or to
lease the same to any Tenant not creditworthy or otherwise unacceptable and
Landlord shall in no way be responsible or liable for any failure to collect any
rent due upon such reletting.  In the event Landlord shall elect to so relet,
then any rent received by Landlord from such reletting shall be applied first to
the payment of any indebtedness other than Rent due hereunder from Tenant to
Landlord; second, to payment of any reasonable cost of such reletting,
including, without limitation, all repossession costs, legal expenses,
reasonable attorneys’ fees, concessions, moving and/or storage costs,
alteration, remodeling and repair costs, leasing commissions, and other expenses
of preparation for such reletting; and third, to the payment of Rent due and
unpaid hereunder, and Tenant shall satisfy and pay any deficiency between the
rents so collected from the Rent reserved herein upon demand therefore from time
to time.  In no event shall Tenant be entitled to any excess of any rent
obtained by reletting over and above the Rent herein reserved.
 
 
32

--------------------------------------------------------------------------------

 


26.6          Tenant further agrees that Landlord may file suit from time to
time to recover any sums due under the terms of this Article and that no
recovery of any portion due Landlord hereunder shall be a defense to subsequent
action brought for any amount not theretofore reduced to judgment in favor of
Landlord.  Each right and remedy provided for in this Lease shall be cumulative
and shall be in addition to every other right or remedy provided for in this
Lease or now or hereafter existing at law or in equity or by statute or
otherwise, including, but not limited to, suits for injunctive relief and
specific performance.  The exercise or beginning of the exercise by Landlord of
any one or more of the rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity, or by statute or otherwise shall not
preclude the simultaneous or later exercise by Landlord of any or all other
rights or remedies provided for in this Lease or now or hereafter existing at
law or in equity or by statute or otherwise.  All such rights and remedies shall
be considered cumulative and non-exclusive.  All costs incurred by Landlord in
connection with collecting any Rent, Electric Charge, Additional Rent  or other
amounts and damages owing by Tenant pursuant to the provisions of this Lease, or
to enforce any provision of this Lease, including reasonable attorney’s fees
from the date such matter is turned over to an attorney, whether or not one or
more actions are commenced by Landlord, shall also be recoverable by Landlord
from Tenant.


26.7          If Tenant should fail to make any payment or cure any default
hereunder within the time herein permitted, Landlord, without being under any
obligation to do so and without thereby waiving such default, may make such
payment and/or remedy such default for the account of Tenant (and enter the
Leased Premises for such purpose), and thereupon, Tenant shall be obligated and
hereby agrees to pay Landlord, upon demand, all reasonable costs, expenses, and
disbursements incurred by Landlord in connection therewith.


26.8          Nothing contained in this Section shall limit or prejudice the
right of Landlord to prove and obtain as liquidated damages in any bankruptcy,
insolvency, receivership, reorganization, or dissolution proceeding, an amount
equal to the maximum allowed by any statute or rule of law governing such a
proceeding and in effect at the time when such damages are to be proved, whether
or not such amount be greater, equal, or less than the amounts recoverable,
either as damages or Rent, referred to in any of the preceding provisions of
this Article.  Notwithstanding anything contained in this Article to the
contrary, any such proceeding or action involving bankruptcy, insolvency,
reorganization, arrangement, assignment for the benefit of creditors, or
appointment of a receiver or trustee, as set forth above, shall be considered to
be an Act of Default only when such proceeding, action, or remedy shall be taken
or brought by or against the then holder of the leasehold estate under this
Lease.
 
 
33

--------------------------------------------------------------------------------

 


26.6          In the event of any Act of Default or breach by Tenant, or
threatened or anticipatory breach or default, Tenant shall also be liable and
shall pay to Landlord, in addition to any sums provided to be paid above,
brokers’ fees incurred by Landlord in connection with reletting the whole or any
part of the Leased Premises; the costs of removing and storing Tenant’s or other
occupant’s property; the costs of repairing, altering, remolding, or otherwise
putting the Leased Premises into condition acceptable to a new tenant or
tenants; and all reasonable expenses incurred by Landlord in enforcing or
defending Landlord’s rights and/or remedies, including reasonable attorney’s
fees, whether suit was actually filed or not.


26.7          Landlord is entitled to accept, receive, in check or money order,
and deposit any payment made by Tenant for any reason or purpose or in any
amount whatsoever, and apply them at Landlord’s option to any obligation of
Tenant, and such amounts which Landlord has applied them.  No endorsement or
statement on any check or letter of Tenant shall be deemed an accord and
satisfaction or recognized for any purpose whatsoever.  The acceptance of any
such check or payment shall be without prejudice to Landlord’s rights to recover
any and all amounts owed by Tenant hereunder and shall not be deemed to cure any
other default (other than the Monetary Default to the extent paid) nor prejudice
Landlord’s rights to pursue any other available remedy.


26.8          In the event of any default by Landlord, Tenant’s exclusive remedy
shall be an action for damages, Tenant hereby waiving the benefit of any laws
granting it a lien upon the property of Landlord and/or upon Rent due
Landlord.  Prior to any such action for damages, Tenant shall give Landlord
written notice specifying such default with particularity, and Landlord shall
thereupon have thirty (30) days (plus such additional reasonable period as may
be required in the exercise by Landlord of due diligence) in which to cure any
such default.  Unless and until Landlord fails to cure any default after such
notice, Tenant shall not have any remedy or cause of action by reason
thereof.  All obligations of Landlord hereunder shall be construed as covenants,
not conditions.


26.9          In addition to and without limiting the foregoing, in the event of
any abandonment of the Leased Premises by Tenant, and Landlord does not elect to
declare this Lease terminated, then Tenant shall remain obligated,
notwithstanding any such discontinuance or cessation of operations, to perform
all covenants and agreements under this Lease, including, without limitation,
payment of all Base Rent and all Additional Rent and other sums provided for
herein.
 
 
34

--------------------------------------------------------------------------------

 


ARTICLE 27. ATTORNEYS’ FEES
 
Should it be necessary for Landlord or Tenant, because of a breach of the other,
to place the enforcement of this Lease or any part thereof, or the collection of
any Rent due or to become due hereunder, or recovery of the possession of the
Leased Premises, in the hands of any attorney, or file suit upon the same, it is
agreed that the prevailing party shall recover its reasonable attorneys’
fees  and costs from the non-prevailing party.


ARTICLE 28.NON-WAIVER
 
Neither acceptance of any payment by Landlord from Tenant nor failure by
Landlord to complain of any action, non-action, or default of Tenant shall
constitute a waiver of any of Landlord’s rights hereunder.  Time is of the
essence, with respect to the performance of every obligation of Tenant under
this Lease in which time of performance is a factor.  Waiver by Landlord of any
right or arising in connection with any default of Tenant shall not constitute a
waiver of such right or remedy or any other right or remedy arising in
connection with either a subsequent default of the same obligation or any other
default.  No right or remedy of Landlord hereunder or covenant, duty, or
obligation of Tenant hereunder shall be deemed waived by Landlord unless such
waiver is in writing, signed by Landlord or Landlord’s duly authorized agent.


ARTICLE 29.RULES AND REGULATIONS
 
Such reasonable rules and regulations applying uniformly and on a
non-discriminatory basis to all lessees in the Building Complex as may be
hereafter adopted by Landlord for the safety, care, and cleanliness of the
Building Complex and the preservation of good order thereon are hereby made a
part hereof as Exhibit VI, and Tenant agrees to comply with all such rules and
regulations.  Landlord shall have the right at all times to change such rules
and regulations or to amend them in any reasonable manner as may be deemed
advisable by Landlord, all of which changes and amendments shall apply uniformly
and on a non-discriminatory basis to all tenants in the Building Complex, shall
be sent by Landlord to Tenant in writing and shall be thereafter carried out and
observed by Tenant.  Landlord shall not have any liability to Tenant for any
failure of any other lessees of the Building Complex to comply with such rules
and regulations.


ARTICLE 30.ASSIGNMENT BY LANDLORD
 
Landlord shall have the right to transfer or assign, in whole or in part, all
its rights and obligations hereunder and in the Leased Premises and the Building
Complex.  In such event, no liability or obligation shall accrue or be charged
to Landlord after the effective date of such transfer or assignment.
 
 
35

--------------------------------------------------------------------------------

 


ARTICLE 31.LIABILITY OF LANDLORD
 
It is expressly understood and agreed that the obligations of Landlord under
this Lease shall be binding upon Landlord and its successors and assigns and any
future owner of the Building Complex only with respect to events occurring
during its and their respective ownership of the Building Complex.  In addition,
Tenant agrees to look solely to Landlord’s interest in the Building Complex for
recovery of any judgment against Landlord arising in connection with this Lease,
it being agreed that neither Landlord nor any successor or assignee of Landlord
nor any future owner of the Building Complex, nor any member, partner,
shareholder, or officer of any of the foregoing shall ever be personally liable
for any such judgment.


ARTICLE 32. SUBORDINATION AND ATTORNMENT
 
32.1          This Lease, at Landlord’s option, shall be subordinate to any
present or future mortgage, ground lease or declaration of covenants regarding
maintenance and use of any areas contained in any portion of the Building, and
to any and all advances made under any present or future mortgage and to all
renewals, modifications, consolidations, replacements, and extensions of any or
all of same.  Tenant agrees, with respect to any of the foregoing documents,
that no documentation other than this Lease shall be required to evidence
subordination.  If any holder of a mortgage shall elect for this Lease to be
superior to the lien of its mortgage and shall give written notice thereof to
Tenant, then this Lease shall automatically be deemed prior to such mortgage
whether this Lease is dated earlier or later than the date of said mortgage or
the date of recording thereof.  Tenant agrees to execute such documents as may
be further required to evidence such subordination or to make this Lease prior
to the lien of any mortgage or deed of trust as the case may be, and by failing
to do so within five (5) days after written demand, Tenant does hereby make,
constitute, and irrevocably appoint Landlord as Tenant’s attorney-in-fact and in
Tenant’s name, place, and stead, to do so.  This power of attorney is coupled
with an interest.  Tenant hereby attorns to all successor owners of the
Building, whether or not such ownership is acquired as a result of a sale
through foreclosure or otherwise.


32.2          Additionally, Tenant shall, at such time or times as Landlord may
request, upon not less than five (5) days’ prior written request by Landlord,
sign and deliver to Landlord a certificate stating whether this Lease is in full
force and effect; whether any amendments or modifications exist; whether any
Monthly Rent has been prepaid and, if so, how much; whether there are any
defaults hereunder; and such other information and agreements as may be
reasonably requested, it being intended that any such statement delivered
pursuant to this Article may be relied upon by Landlord and by any prospective
purchaser of all or any portion of Landlord’s interest herein, or a holder or
prospective holder of any mortgage encumbering the Building.  Tenant’s failure
to deliver such statement within such time shall constitute an Act of Default
(as that term is defined elsewhere in this Lease) and shall conclusively be
deemed to be an admission by Tenant of the matters set forth in the request for
an estoppel certificate.    Any provision which may be contained in any estoppel
letter which is inconsistent with the provisions of this Lease shall not be
binding upon the Landlord or any prospective purchaser unless the Landlord
specifically acknowledges its consent to such change in a separate written
document signed by both the Landlord and the Tenant.
 
 
36

--------------------------------------------------------------------------------

 


ARTICLE 33.HOLDING OVER
 
In the event Tenant, or any party claiming under Tenant, retains possession of
the Leased Premises after the Expiration Date or Termination Date, such
possession shall be that of a holdover tenant and an unlawful detainer.  No
tenancy or interest shall result from such possession, and such parties shall be
subject to immediate eviction and removal.  Tenant or any such party shall pay
Landlord, as Rent for the period of such holdover an amount equal to (1.5 times)
the sum of the monthly Base Rent and 1/12th the additions to rent for Tenant’s
proportionate share of the escalations for Taxes and Operating Expenses paid
during for last year of the Lease during the time of holdover.  Tenant shall
also be liable for any and all damages sustained by Landlord as a result of such
holdover, to the extent such damages exceed said holdover rent.  Tenant shall
vacate the Leased Premises and deliver same to Landlord immediately upon
Tenant’s receipt of notice from Landlord to so vacate.  The Rent during such
holdover period shall be payable to Landlord on demand.  No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease.


ARTICLE 34. SIGNS
 
Tenant is hereby granted exclusive signage on the exterior walls of the
Building. Such signs or lettering must comply with local requirements, cannot be
any larger than the signs currently located on the building, and must be
maintained in good condition at all times (at Tenant’s sole
expense).   Landlord, at Landlord’s sole cost and expense, reserves the right to
change the door plaques as Landlord deems reasonably desirable.


ARTICLE 35. HAZARDOUS SUBSTANCES
 
35.1          With respect to Tenant’s use of the Building Complex, Tenant shall
at all times, at its own cost and expense, comply with all federal, state, and
local laws, ordinances, regulations, and standards, relating to the use,
analysis, production, storage, sale, disposal, or transportation of any
hazardous materials (Hazardous Substance Laws), including oil or petroleum
products or their derivatives, solvents, PCB’s, explosive substances, asbestos,
radioactive materials or waste, and any other toxic, ignitable, reactive,
corrosive, contaminating, or pollution materials (Hazardous Substances) which
are now or in the future subject to any governmental regulations.
 
 
37

--------------------------------------------------------------------------------

 


35.2          Tenant shall not generate, store, or dispose or any Hazardous
Substances in or on the Leased Premises or the Building Complex.  Except in
emergencies or as otherwise required by law, Tenant shall not take any remedial
action in response to the presence or release of any Hazardous Substances on or
about the Building Complex without first giving written notice of the same to
Landlord.  Tenant shall not enter into any settlement agreement, consent decree,
or other compromise with respect to any claims relating to any Hazardous
Substances in any way connected with the Building Complex without first
notifying Landlord of Tenant’s intention to do so and affording Landlord the
opportunity to participate in any such proceedings.   Hazardous Substances shall
not include any residential or office products or supplies sold over the counter
in the ordinary course of a retail business, without restrictions or special
handling instructions, for cleaning or normal office use or constitute normal or
small office equipment (such as monitors, printers, electronic and electrical
equipment) or are used therein (such as toner, batteries, computer and
replacement parts, etc…),  provided the use or storage of such products or
supplies do not increase Owner’s insurance costs or cause the Owner’s insurance
to be canceled or not renewed.


35.3          All costs and expenses incurred by Landlord in connection with any
environmental audit shall be paid by Landlord (and may be included in Operating
Expenses), except that if any such environmental audit shows that Tenant has
failed to comply with the provisions of this Article, or that the Building
Complex (including surrounding soil and any underlying or adjacent groundwater)
have become contaminated due to the operations or activities in any way
attributable to Tenant, then all of the costs and expenses of such audit shall
be paid by Tenant.


35.4          Without limiting any other provision of this Lease, Tenant shall,
in connection with Tenant’s use and occupancy of the Leased Premises, Building
and Building Complex pursuant to this Lease, at Tenant’s sole cost and expense,
comply with the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq. and the
regulations promulgated thereunder (ISRA).  Tenant shall, at Tenant’s sole cost
and expense, make all submissions, to provide all information to, and comply
with all requirements of the New Jersey Department of Environmental Protection
and/or any of its divisions, sub-divisions or other groups or bureaus
(collectively NJDEP).  If any spill or discharge of Hazardous Substances occurs
in the Leased Premises or at the Building Complex caused by Tenant or resulting
from Tenant’s use and occupancy, during the Term of this Lease, and the NJDEP
determines that a cleanup plan be prepared and/or a cleanup be undertaken, than
Tenant shall, at Tenant’s sole cost and expense, expeditiously prepare and
submit the required plans and financial assurances, and carry out approved
plans.  Without limiting the foregoing, Tenant’s obligations under this Article
shall arise if there is any closing, terminating or transferring of operations
by any person or entity of an industrial establishment at the Leased Premises or
Building pursuant to ISRA, including without limitation a sale, transfer or
conveyance of the Building by Landlord or an assignment or subletting by
Tenant.  Without limiting the foregoing, at no expense to Landlord, Tenant shall
promptly provide all information requested by Landlord for preparation of
non-applicability affidavits and shall promptly sign such affidavits when
requested by Landlord.
 
 
38

--------------------------------------------------------------------------------

 


35.5          Without limiting the foregoing provisions of this Article, Tenant
agrees that it shall, at its sole cost and expense, fulfill, observe and comply
with all of the terms and provisions of the Spill Compensation and Control Act,
N.J.S.A. 58:10-23.11 et seq., the disclosure requirements of N.J.S.A. 13:1K-15
through 13:1K-18, and all other federal, state and local environmental laws now
in effect or hereinafter enacted, as any of the same may be amended from time to
time, and all rules, regulations, ordinances, opinions, orders and directives
issued or promulgated pursuant thereto or in connection therewith, as and to the
extent any of the foregoing may be applicable to the Leased Premises and
Tenant’s use and occupancy thereof.  (Said Act, other and directives, together
with ISRA, are hereinafter collectively referred to as Environmental Laws).


35.6          Without limiting the foregoing provisions of this Article, upon
the Landlord’s request thereof, and in all events not later than sixty (60) days
prior to closing operations or transferring ownership or operations (as said
terms are defined in ISRA) at the Leased Premises, Tenant, at Landlord’s sole
cost and expense, shall provide Landlord with a true copy of:


(a)            An opinion letter from NJDEP (or such other agency or body as
shall then have jurisdiction over ISRA matters), in a form satisfactory to
Landlord’s counsel, stating that ISRA does not then apply to Tenant, Tenant’s
use and occupancy of the Leased Premises and the closing, terminating or
transferring of operations at the Leased Premises; or


(b)            If Tenant is unable to obtain a letter of non-applicability as
contemplated by (a)  above, a No Further Action Letter (as said term is defined
in ISRA) duly and finally approved by NJDEP or such other agency or body as
shall then have jurisdiction over ISRA matters; or
 
(c)            If Tenant is unable to obtain a letter of non-applicability as
contemplated by (a)  or a No Further Action Letter as contemplated by (b),   a
remedial Action Workplan (as said term is defined in ISRA) duly and finally
approved by NJDEP or such other agency or body as shall then have jurisdiction
over ISRA matters.
 
 
39

--------------------------------------------------------------------------------

 


35.7          Within ten (10) days after written request by the Landlord or any
mortgagee of Landlord, and, in any event, on each anniversary of the
Commencement Date of the Term of this Lease, Tenant shall deliver to Landlord or
Landlord’s mortgagee, as the case may be, a duly executed and acknowledged
affidavit of Tenant’s chief executive officer, certifying:


(a)           The proper four digit Standard Industrial Classification number
relating to Tenant’s then current use of the Leased Premises; and


(b)           (i) that Tenant’s use of the Leased Premises does not involve and
has not involved the generation, manufacture, refining, the transportation,
treatment, storage, handling or disposal of petroleum products or hazardous
substances or wastes (as hazardous substances and hazardous wastes are defined
in any Environmental Laws), all of the foregoing being hereinafter collectively
referred to as the Presence of Hazardous Substances; or


(ii)           that Tenant’s use does involve or has involved the Presence of
Hazardous Substances referred to in (i) above, in which event, such affidavit
shall describe in detail that portion of Tenant’s operations which involve or
shall involve the Presence of Hazardous Substances.  Said description shall
identify each hazardous substance and describe the manner in which it is or was
generated, handled, manufactured, refined, transported, treated, stored, and/or
disposed of.  Tenant shall supply Landlord or Landlord’s mortgagee with such
additional information relating to said Presence of Hazardous Substances as
Landlord or Landlord’s mortgagee may request.


35.8          Tenant shall provide Landlord with copies of all reports,
information and materials filed with or provided to any governmental agency or
authority pursuant to any of the Environmental Laws, and all reports received by
Tenant or prepared by or on behalf  of Tenant pertaining to the Leased Premises,
Building and the Building Complex which relate to any Environmental Laws.


35.9          Tenant shall indemnify, defend and hold harmless the Indemnified
Parties from all fines, suits, procedures, claims and actions of any kind
arising out of or in any way connected with any spills or discharges of
Hazardous Substances at the Leased Premises, Building, or Building Complex which
occur during the Term of this Lease as a result of Tenant’s action, inaction, or
use and occupancy of the Leased Premises and Building and Building Complex
pursuant to this Lease, and from all fines, suits, procedures, claims and
actions of any kind arising out of Tenant’s failure to provide all information,
make all submissions and take all actions required by the NJDEP or any other
governmental agency.


35.10        Tenant agrees that each and every provision of this Article 35
shall survive the expiration or earlier termination of the Term of this
Lease.  Nothing in this Article 35 shall be construed as limiting Tenant’s
obligation to comply with all Environmental Laws, including, without limitation,
ISRA.
 
 
40

--------------------------------------------------------------------------------

 


ARTICLE 36. COMPLIANCE WITH LAWS AND OTHER REGULATIONS
 
36.1          Tenant, as its sole cost and expense, shall promptly comply with
all laws, statutes, ordinances, and governmental rules, regulations, or
requirements now in force or which may hereafter become in force, of federal,
state, county, and municipal authorities, including, but not limited to, the
Americans with Disabilities Act, with the requirements of any board of fire
underwriters or other similar body now or hereafter constituted, and with any
occupancy certificate issued pursuant to any law by any public officer or
officers, which impose any duty upon Landlord or Tenant, insofar as any thereof
relate to or affect the condition, use, alteration, or occupancy of the Leased
Premises and arise solely as a result of Tenant’s use or manner of use of the
Leased Premises other than general office use. Landlord’s approval of Tenant’s
plans for any improvements shall create no responsibility or liability on the
part of Landlord for their completeness, design sufficiency, or compliance with
all laws, rules, and regulations of governmental agencies or authorities,
including, but not limited to, the Americans with Disabilities Act.


ARTICLE 37. SEVERABILITY
 
This Lease shall be construed in accordance with the laws of the State of New
Jersey.  If any clause or provision of this Lease is illegal, invalid, or
unenforceable under present or future laws effective during the Term, then it is
the intention of the parties hereto that the remainder of this Lease shall not
be affected thereby.  It is also the intention of both parties that in lieu of
each clause or provision that is illegal, or unenforceable, there is added as a
part of this Lease a clause or provision as similar in terms to such illegal,
invalid, or unenforceable clause or provision as may be possible and still be
legal, valid, and enforceable.


ARTICLE 38. NOTICES
 
38.1          Whenever in this Lease it shall be required or permitted that
notice or demand be given or served by either party to this Lease to or on the
other, such notice or demand shall be given or served in writing and delivered
personally, sent by facsimile or forwarded by certified or registered mail,
postage prepaid, or recognized overnight courier, addressed as follows:
 
 
41

--------------------------------------------------------------------------------

 
 

If to Landlord:  Manchester Realty, L.L.C. 155 Willowbrook Boulevard, # 200
Wayne, New Jersey 07470
Attention:  Mr. Jonathan Kaufman, Manager
    with a copy to: Kenneth R. Cohen, Esq. Davidson, Socher, Ragsdale & Cohen,
LLC
619 River Drive, Suite 200
Elmwood Park, NJ 07407
    If to Tenant: Fusion NBS Acquisition Corp. Attn: President
420 Lexington Avenue, Suite 1718
New York, NY 10170
    with a copy to:  Donald Watnick, Esq.
122 East 42nd Street, Suite 606
New York, NY  10168

 
38.2          Notice hereunder shall become effective upon (a) delivery in case
of personal delivery,   (b) transmission with receipt confirmed in case of
facsimile, and   (c) receipt or refusal in case of certified or registered mail
or overnight courier.


38.3          Prior to the Commencement Date, the address for notices to Tenant
shall be the address set forth below its signature hereto; after the
Commencement Date, the address for notices to Tenant shall be its address at the
Premises as hereinabove set forth.  Such address may be changed from time to
time by either party serving notice as provided above.
 
 
42

--------------------------------------------------------------------------------

 
 
ARTICLE 39. OBLIGATIONS OF SUCCESSORS, PLURALITY, GENDER
 
Landlord and Tenant agree that all the provisions of this Agreement are to be
construed as covenants and agreements, except as otherwise specifically
provided, and shall bind and inure to the benefit of the parties hereto, their
respective heirs, legal representatives, successors, and assigns.  If the rights
of Tenant hereunder are owned by two or more parties, or two or more parties are
designated herein as Tenant, then all such parties shall be jointly and
severally liable for the obligations of Tenant hereunder.  Whenever the singular
or plural number, masculine or feminine or neuter gender is used herein, it
shall equally include the other.

ARTICLE 40.ENTIRE AGREEMENT
 
This Lease and any attached addenda or exhibits constitute the entire agreement
between Landlord and Tenant regarding the subject matter hereof.  No prior or
contemporaneous written or oral leases or representations shall be
binding.  This Lease shall not be amended, changed, or extended except by
written instrument signed by Landlord and Tenant.


ARTICLE 41.PARAGRAPH CAPTIONS
 
Paragraph captions are for Landlord’s and Tenant’s convenience only, and neither
limit nor amplify the provisions of this Lease.


ARTICLE 42. CHANGES
 
Should any mortgagee require a modification of this Lease, which modification
will not bring about any increased cost or expense to Tenant or will in any
other way adversely change the rights and obligations of Tenant hereunder, then
and in such event Tenant agrees that this Lease may be so modified.
 
 
43

--------------------------------------------------------------------------------

 


ARTICLE 43. AUTHORITY
 
All rights and remedies of Landlord under this Lease, or those which may be
provided by law, may be exercised by Landlord in its own name individually, or
in its name by its agent and all legal proceedings of the enforcement of any
such rights or remedies, including distress for Rent, unlawful detainer, and any
other legal or equitable proceedings may be commenced and prosecuted to final
judgment and be executed by Landlord in its own name individually or in its name
by its agent.  Landlord and Tenant each represent to the other that each has
full power and authority to execute this Lease and to make and perform the
agreements herein contained, and Tenant expressly stipulates that any rights or
remedies available to Landlord, either by the provisions of this Lease or
otherwise, may be enforced by Landlord in its own name individually or its name
by its agent or principal.


ARTICLE 44. BROKERAGE (GENERAL)
 
Landlord represents and warrants to Tenant that it has not utilized the services
of any broker or finder in connection with consummating this Lease and therefore
no real estate commission is due in connection herewith.  Tenant represents and
warrants that it has not utilized the services of any broker or finder in
connection with the consummation of this Lease and that therefore no real estate
commissions are due to any broker or finder representing Tenant..  Each party
hereby agrees to indemnify and hold the other harmless of and from any and all
damages, losses, costs, or expenses (including, without limitation, all
reasonable attorneys’ fees and disbursements) by reason of any claim of or
liability to any broker, finder  or other person by reason of such broker,
finder or other person having had dealt with it  in connection with the
negotiation, execution, and delivery of this Lease.


ARTICLE 45. EXHIBITS
 
Exhibits I through VI are attached hereto and incorporated herein for all
purposes and are hereby acknowledged by both parties to this Lease.
 
 
44

--------------------------------------------------------------------------------

 


ARTICLE 46.APPURTENANCES
 
The Leased Premises include the right of ingress and egress thereto and
therefrom; however, Landlord reserves the right to make changes and alterations
to the Building, fixtures and equipment thereof, in the street entrances, doors,
halls, corridors, lobbies, passages, elevators, escalators, stairways, toilets
and other parts thereof which Landlord may deem necessary or
desirable,  provided, however, that no changes or alterations shall interfere
with the use and operation of Tenant’s Telecommunications equipment.  Neither
this Lease nor any use by Tenant of the Building or any passage, door, tunnel,
concourse, plaza or any other area connecting the garages or other buildings
with the Building, shall give Tenant any right or easement of such use and the
use thereof may, without notice to Tenant, be regulated or discontinued at any
time and from time to time by Landlord without liability of any kind to Tenant
and without affecting the obligations of Tenant under this Lease.


ARTICLE 47. PREJUDGMENT REMEDY, REDEMPTION, COUNTERCLAIM, AND JURY
 
Tenant, for itself and for all persons claiming through or under it, hereby
expressly waives any and all rights which are, or in the future law to redeem
the Leased Premises, or to any new trial in any action for ejection under any
provisions of law, after lawful reentry thereupon, or upon any part thereof, by
Landlord, or after any warrant to dispossess or judgment in ejection.  If
Landlord shall acquire possession of the Leased Premises by summary proceedings,
or in any other lawful manner without judicial proceedings, it shall be deemed a
reentry within the meaning of that word as used in this Lease.  In the event
that Landlord commences any summary proceedings or action for nonpayment of rent
or other charges provided for in this Lease, Tenant shall not interpose any
counterclaim of any nature or description in any such proceeding or
action.  Tenant and Landlord both waive a trial by jury of any or all issues
arising in any action or proceeding between the parties hereto or their
successors, under or connected with this Lease, or any of its provisions.
 
ARTICLE 48. RECORDING
 
Tenant shall not record this Lease but will, at the request of Landlord, execute
a memorandum or notice thereof in recordable form satisfactory to both Landlord
and Tenant specifying the date of commencement and expiration of the Term of
this Lease and other information required by statute.  Either Landlord or Tenant
may then record said memorandum or notice of lease.
 
 
45

--------------------------------------------------------------------------------

 
 
ARTICLE 49. MORTGAGEE PROTECTION
 
Tenant agrees to give any mortgagees and/or trust deed holders, by registered
mail, a copy of any notice of default served upon Landlord, provided that prior
to such notice Tenant has been notified, in writing of the address of such
mortgagees and/or trust deed holders.  Tenant further agrees that if Landlord
shall have failed to cure such default within the time provided for in this
Lease, then the mortgagees and/or trust deed holders shall have an additional
thirty (30) days within which to cure such default or if such default cannot be
cured within that time, then such additional time as may be necessary to cure
such default (including but not limited to commencement of foreclosure
proceedings, if necessary to effect such cure) in which event this Lease shall
not be terminated while such remedies are being so diligently pursued.


ARTICLE 50. SHORING
 
If any excavation or construction is made adjacent to, upon or within the
Building, or any part thereof, Tenant shall afford to any and all persons
causing or authorized to cause such excavation or construction license to enter
upon the Leased Premises on reasonable notice to and in the presence of Tenant
(if required by Tenant), for the purpose of doing such work as such persons
shall deem necessary to preserve the Building or any portion thereof from injury
or damage and to support the same by proper foundations, braces and supports,
without any claim for damages or indemnity or abatement of rent, or of a
constructive or actual eviction of Tenant.


ARTICLE 51. PARKING
 
Tenant shall be granted the exclusive right to eight (8) designated parking
spaces (“Tenant’s Spaces”) free of charge, as they are currently designated. 
Tenant and its invites shall also have use of other parking spaces (“Free
Spaces”) on a first come, first save basis, subject, however, to those parking
spaces designated as Handicapped Parking, Loading Area or as may be otherwise
reserved or allocated (the Excluded Parking Areas).  Landlord may issue parking
permits, install a gate system, and impose any other system as Landlord deems
necessary for the use of the parking area and agrees that it will maintain a
sufficient number of “Free Spaces” reasonable for the normal parking needs of
the tenants and visitors to the Building Complex .  Tenant agrees that it and
its employees and invitees shall not park their automobiles in any Excluded
Parking Areas, and shall comply with such rules and regulations for use of the
parking area as Landlord may from time to time prescribe. Landlord shall not be
responsible for any damage to or theft of any vehicle in the parking area, and
shall not be required to keep parking spaces clear of unauthorized vehicles or
to otherwise supervise the use of the parking area.  Landlord reserves the right
to change any existing or future parking area, roads, or driveways, or increase
or decrease the size thereof and make any repairs or alterations it deems
necessary to the parking area, roads and driveways and to temporarily revoke or
temporarily modify the parking rights granted to Tenant hereunder for purposes
of making repairs or for maintenance of the parking area, but when doing so
Landlord shall provide Tenant with parking spaces elsewhere in the parking area
sufficient to make up for the loss of Tenant’s Spaces during said time.
 
 
46

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Landlord and Tenant, acting herein through duly authorized
individuals, have caused these presents to be executed in multiple counterparts,
each of which shall have the force and effect of an original on this _____ day
of October, 2012.
 

TENANT:     Fusion NBS Acquisition Corp           By:        (Name of Tenant’s
Signer)        
LANDLORD:
MANCHESTER REALTY, L.L.C.
          By:        Jonathan Kaufman, Manager  

 
 
47

--------------------------------------------------------------------------------

 
 
EXHIBIT I
LEASED PREMISES
 
 
 
 
 
 
 
 
 
 
 

 
48

--------------------------------------------------------------------------------

 

EXHIBIT II
CERTIFICATE OF COMMENCEMENT


In accordance with the provisions of Section 2.1 of the Lease Agreement, the
parties acknowledge that the Commencement Date is _______________, 2012.
 

TENANT:                       By:       «Tenants_Signer»        
LANDLORD:
MANCHESTER REALTY, L.L.C.
          By:       Jonathan Kaufman, Manager  

 
 
49

--------------------------------------------------------------------------------

 
 
EXHIBIT III
LANDLORD’S WORK




1.           Premises leased “as is”.
 
 
 
 
 
 
 

 
50

--------------------------------------------------------------------------------

 

EXHIBIT IV
JANITORIAL SERVICES


OFFICE BUILDING AT 155 WILLOWBROOK BOULEVARD, WAYNE, NEW JERSEY


NIGHTLY SERVICE


1. Vacuum carpets


2. Dust all horizontal furniture surfaces (weekly)


3. Empty waste baskets


4. Damp mop lobby floor


5. Clean toilet rooms (includes all fixtures, seats, floors, title walls,
mirrors, wipe down of metal stalls and replacement of soap, towels and toilet
tissues)


6. Sweep stairways



MONTHLY SERVICE


1. Wax lobby floor


2. High dusting (picture frames, ceiling and wall diffuser and registers, etc.)



YEARLY SERVICE


1. Wash windows
 
 
51

--------------------------------------------------------------------------------

 

EXHIBIT V
BUILDING HOLIDAYS




NEW YEAR’S DAY
PRESIDENT’S DAY
MEMORIAL DAY
INDEPENDENCE DAY
LABOR DAY
THANKSGIVING DAY
CHRISTMAS DAY
 
 
 
 
52

--------------------------------------------------------------------------------

 

EXHIBIT VI
RULES AND REGULATIONS


OFFICE BUILDING AT 155 WILLOWBROOK BOULEVARD, WAYNE, NEW JERSEY


1.             Tenant shall not obstruct or permit its employees, agents,
servants, invitees or licensees to obstruct, in any way the sidewalks, entry
passages, corridors, halls, stairways or elevators of the Building, or use the
same in any way other that as means of passage to and from the offices of
Tenant; bring in, store, test or use any materials in the building which could
cause a fire or an explosion or produce any fumes or vapor; make or throw
substances of any kind out of windows or doors, or down the passages of the
Building, or in the halls or passageway; sit or place anything upon the window
sills; or clean the windows.


2.             Waterclosets and urinals shall not be used for any purpose other
than those for which they were constructed, and no sweepings, rubbish, ashes,
newspaper or any other substances of any kind shall be thrown into them. Waste
and excessive or unusual use of electricity or water is prohibited.


3.             The windows, doors, partitions and lights that reflect or admit
light into the halls or other places of the Building shall not be
obstructed.  NO SIGNS, ADVERTISEMENTS OR NOTICES SHALL BE INSCRIBED, PAINTED,
AFFIXED OR DISPLAYED IN, ON, UPON OR BEHIND ANY WINDOWS, except as may be
required by law or agreed upon by the parties; and no sign, advertisement or
notice shall be inscribed, painted or affixed on any doors, partitions or other
part of the inside of the Building, without the prior written consent of the
Landlord.


4.             No contract of any kind with any supplier of towels, water, ice,
toilet articles, waxing, rug shampooing, venetian blind washing, furniture
polishing, lamp servicing, cleaning of electrical fixtures, removal of waste
paper, rubbish or garbage, or other like service shall be entered into by
Tenant, nor shall any vending machine of any kind be installed in the Building
without the prior written consent of Landlord.


5.             Landlord shall have the right to prescribe the weight, size and
position of all safes and other bulky or heavy equipment and all freight brought
into the Building by any tenant and the time of moving the same in and out of
the Building. All such moving shall be done under the supervision of Landlord.
Landlord will not be responsible for loss of or damage to any such equipment or
freight from any cause; but all damage done to the Building by moving or
maintaining any such equipment or freight shall be repaired at the expense of
Tenant. All safes shall stand on a base of such size as shall be designated  by
Landlord. Landlord reserves the right to inspect all freight to be brought into
the Building and to exclude from the Building all freight which violates any of
these Rules and Regulations or the Lease which these Rules and Regulations are a
part.
 
 
53

--------------------------------------------------------------------------------

 


6.              No machinery of any kind or articles of unusual weight or size
will be allowed in the Building, without the prior written consent of Landlord.
Business machines and mechanical equipment shall be placed and maintained by
Tenant, at Tenant’s expense, in settings sufficient, in Landlord’s judgment, to
absorb and prevent vibration, noise and annoyance to other tenants.


7.              No additional or different lock or locks shall be placed by
tenant on any door in the Building, without the prior written consent of
Landlord which shall not be unreasonably withheld. Two keys will initially be
furnished to Tenant by Landlord; two additional keys will be supplied to Tenant
by Landlord upon request, without charge; any additional keys requested by
Tenant shall be paid for by Tenant. Tenant, its agents and employees, shall not
have any duplicate key made. All keys to doors and washrooms shall be returned
to Landlord on or before the Termination Date, and, in the event of a loss of
any keys furnished, Tenant shall pay Landlord the cost thereof.


8.             Tenant shall not employ any person or persons for the purpose of
cleaning the Premises, without the prior written consent of Landlord. Landlord
shall not be responsible to tenant for any loss of property from the Premises
however occurring, or for any damage done to the effects of Tenant by such
janitors or any of its employees, or by any other person or any other cause.


9.             No bicycles, vehicles or animals of any kind shall be brought
into or kept in or about the Premises.


10.           The requirements of Tenant will be attended to only upon
application at the office of Landlord. Employees of Landlord shall not perform
any work for Tenant or do anything outside of their regular duties, unless under
special instructions from Landlord.


11.           The premises shall not be used for lodging or sleeping purposes,
and cooking therein is prohibited.
 
 
54

--------------------------------------------------------------------------------

 


12.          Tenant shall not: conduct, or permit any other person to conduct,
any auction upon the Premises; manufacture or store goods, wares or merchandise
upon the Premises, without the prior written approval of Landlord, except the
storage of usual supplies and inventory to be used by Tenant in the conduct of
its business; permit the Premises to be used for gambling; make any unusual
noises in the Building; permit to be played any musical instrument in the
Premises; permit to be played any radio, television, recorded or wired music in
such a loud manner as to disturb or annoy other tenants; or permit any unusual
odors to be produced upon the Premises.


13.           Between 6:00 P.M. and 8:00 A.M. on weekdays, after 1:00 P.M. on
Saturday, and all day Sunday and Building Holidays, the building is closed. (But
Tenant shall have access to and use of its Leased Premises as provided in the
Lease).


14.           Other than signs as permitted in the Lease, no awnings or other
projections shall be attached to the outside walls of the Building. No curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with any window or door of the premises, without the prior written consent of
Landlord. Such curtains, blinds and shades must be or a quality, type, design,
and color, and attached in a manner approved by Landlord.


15.           Canvassing, soliciting and peddling in the Building, are
prohibited, and Tenant shall cooperate to prevent the same.


16.           There shall not be used in the Premises or in the Building either
by Tenant or by others in the delivery or receipt of merchandise, supplies or
equipment, any hand trucks except those equipped with rubber tires and side
guards. No hand trucks will be allowed in passenger elevators.


17.           Each tenant before closing and leaving the Premises, shall ensure
that all entrance doors are locked.


18.           Landlord shall have the right to prohibit any advertising by
Tenant which in Landlord’s reasonable opinion tends to impair the reputation of
the Building or its desirability as a building for offices, and upon written
notice from Landlord, Tenant shall refrain from or discontinue such advertising.
 
 
55

--------------------------------------------------------------------------------

 
 
19.           Landlord hereby reserves to itself any and all rights not granted
to Tenant hereunder including, but not limited to, to the following rights which
are reserved to Landlord for its purposes in operating the Building: (a) the
exclusive right to the use of the name of the Building for all purposes, except
that Tenant may use the name of its business address and for no other purpose;
(b) the right to change the name or address of the Building, without incurring
any liability to Tenant for so doing;; (c) the exclusive right to use or dispose
of the use of the roof of the Building (except as provided in its Lease); (e)
the right to limit the space on the directory of the Building to be allotted
Tenant (but not less than Tenant’s proportionate share of the Building) except
that should an electronic directory be used, Tenant shall be solely displayed on
the initial screen of the Directory and there shall be no limit to space used in
the directory; (f) the right to grant to anyone the right to conduct any
particular business or undertaking in the Building.


20.           Tenant shall list articles to be taken from the Building (other
than those taken out in the usual course of business of Tenant) on Tenant’s
letterhead, or a blank which will be furnished by Landlord. Such list shall be
presented at the office of the Building for approval before such articles are
taken from the Building.


21.           Tenant shall have the non-exclusive right to use in common with
Landlord and other tenants of the Building and their employees and invitees the
parking area provided by Landlord for the parking of passenger automobiles,
other than parking spaces specifically allocated to others by Landlord. Landlord
may issue parking permits, install a gate system, and impose any other system as
Landlord deems necessary for the use of the parking area. Tenant agrees that it
and its employees and invitees shall not park their automobiles in parking
spaces allocated to others by Landlord and shall comply with such rules and
regulations for use of the parking spaces allocated to others by Landlord and
shall comply with such rules and regulations for use of the parking area as
Landlord may from time to time prescribe. Landlord shall not be responsible for
any damage to or theft of any vehicle in the parking area and shall not be
required to keep parking spaces clear of unauthorized vehicles or to otherwise
supervise the use of the parking area. Landlord reserves the right to change any
existing or future parking area, roads or driveways, and may make any repairs or
alterations it deems necessary to the parking area, roads and driveways and to
temporarily revoke or modify the parking rights granted to Tenant hereunder.


22.           Tenant shall not use the Premises or permit the Premises to be
used for the sale of food or beverages.


23.           Smoking within the common areas of the Building (including common
hallways, stairwells and lavatories) is strictly prohibited. Landlord shall be
authorized to prohibit smoking within tenants’ leased suites even if such
prohibition is not required by applicable laws governing the Building. Landlord
shall be further authorized to prohibit smoking by any specific tenant within
its leased premises if Landlord receives complaints from any other tenants that
they find such smoking to be offensive.
 
 
56

--------------------------------------------------------------------------------